[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 10.19

 

 

 

 

 

Amended and Restated License Agreement

 

by and between

 

bluebird bio, Inc.

 

and

 

Celgene Corporation


and


Celgene European Investment Company LLC

 

 

 

 

September 28, 2017

 

 

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Table of Contents

Page

 

1.

Definitions.1

 

2.

Development and Commercialization.8

 

3.

License Grants.14

 

4.

Payments and Royalties.17

 

5.

Ownership and Inventorship of IP.23

 

6.

Patent Prosecution and Maintenance.24

 

7.

Patent Enforcement and Defense.27

 

8.

Confidentiality.30

 

9.

Warranties; Limitations of Liability; Indemnification.30

 

10.

Term and Termination.36

 

11.

General Provisions.41

 

 

 

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

List of Appendices

 

 

Appendix AAdditional Definitions

Appendix BApplicable New In-Licenses

Appendix CApplicable Pre-Existing In-Licenses

Appendix DTarget Antigen

Appendix EPress Release

Appendix FCertain Patents Within the Licensed IP

as of the License Agreement Effective Date

Appendix GBluebird Agreements

Appendix HCertain Manufacturing Definitions

Appendix IManufacturing and Supply Agreement Terms

Schedule 9.2Exceptions to Bluebird’s Representations and Warranties

 

 

 

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Amended and Restated License Agreement

This Amended and Restated License Agreement (this “License Agreement”), dated as
of September 28, 2017 (the “License Agreement Effective Date”), is made by and
between bluebird bio, Inc., a Delaware corporation (“Bluebird”), and Celgene
Corporation, a Delaware Corporation (“Celgene Corp”), with respect to all rights
and obligations under this License Agreement in the United States (subject to
Section 11.18), and Celgene European Investment Company LLC, a Delaware limited
liability company, with respect to all rights and obligations under this License
Agreement outside of the United States (subject to Section 11.18) (“Celgene
Europe” and together with Celgene Corp, “Celgene”).  Each of Bluebird and
Celgene may be referred to herein as a “Party” or together as the “Parties.”

WHEREAS, Bluebird has developed and owns or has rights to certain Patents and
technology relating to developing innovative gene therapies for genetic
disorders;

WHEREAS, Celgene is a biopharmaceutical company focused on acquiring, Developing
and Commercializing innovative anti-cancer agents; and

WHEREAS, Bluebird and Celgene are parties to that certain Master Collaboration
Agreement, dated as of March 19, 2013, pursuant to which the Parties entered
into a global strategic collaboration to research, develop and commercialize
therapeutic products in the Field (the “Original MCA”);

WHEREAS, the Parties entered into an Amended and Restated Collaboration
Agreement, dated as of June 3, 2015 (as amended from time to time, the “Master
Collaboration Agreement”), pursuant to which the Parties amended and restated
the Original MCA in order to continue the research and development of the
Product Candidates pursuant to the terms set forth therein;

WHEREAS, pursuant to the terms of the Master Collaboration Agreement, Celgene
has exercised its option to select a Product Candidate to be an Optioned
Candidate by delivering to Bluebird a Celgene Option Notice and payment of the
applicable Initial Option Fee and Additional Option Fee (such Optioned
Candidate, as defined more fully in Appendix A, the “Elected Candidate”); and

WHEREAS, the Parties now wish to enter into an exclusive licensing arrangement
whereby Celgene will have exclusive rights to Develop Elected Candidate and
Commercialize Licensed Product, all on the terms and conditions set forth here.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.Definitions.

The following terms and their correlatives will have the meanings set forth
below.  Capitalized terms used, but not defined, herein will have the meanings
ascribed to such terms in the Master Collaboration Agreement.

1.1“Applicable Bluebird In-Licenses” means the Applicable Pre-Existing
In-Licenses and the Applicable New In-Licenses.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.2“Applicable New In-Licenses” means all New In-Licenses of Bluebird or its
Affiliates necessary or useful for the research, Development and/or
Commercialization of Elected Candidate and Licensed Product that Celgene has
elected to list on Appendix B as of the License Agreement Effective Date, plus
any other New In-License of Bluebird or its Affiliates that Celgene has elected
to include as an Applicable New In-License pursuant to Section 3.2(b).

1.3“Applicable Pre-Existing In-Licenses” means all Pre-Existing In-Licenses
necessary or useful for the research, Development and/or Commercialization of
Elected Candidate and Licensed Product, and any extensions or expansions of the
scope of such Pre-Existing In-Licenses, including those listed on Appendix C.

1.4“Biosimilar Product”  means, with respect to a Licensed Product in any
country, any biosimilar product sold by a Third Party not authorized by or on
behalf of Celgene, its Affiliates or Sublicensees, (a) that is a biosimilar
biological product, as defined in 21 USC 379j-51 (or any successor or
replacement thereof), a similar biological medicinal product, as defined in
Annex I to Directive 2001/83/EC (or any successor or replacement thereof), or
any similar biosimilar or generic product under the Laws of any country or
jurisdiction, or (b) regarding which Regulatory Approval is obtained by
referencing Regulatory Data of such Licensed Product.

1.5“Bluebird In-Licensed IP” means all Patents, Materials and Know-How
in-licensed by Bluebird pursuant to Applicable Bluebird In-Licenses, including
any extensions or expansions of the scope thereof.

1.6“Bluebird Technology” means all Bluebird Solely Owned IP and all of
Bluebird’s right, title and interest in and to Joint IP.

1.7“Celgene Development & Commercialization Program” means a Development and
Commercialization program for Licensed Product in the Field worldwide.

1.8“Celgene Licensed Product In-License” means any Applicable Celgene In-License
or other agreement between Celgene or any of its Affiliates and a Third Party
entered into under Section 4.3(d) pursuant to which Celgene or any of its
Affiliates in-licenses any Know-How, Materials or Patents that directly relate
to or Cover the Elected Candidate and/or Licensed Product or its Manufacture or
use.

1.9“Celgene Licensed Product In-Licensed IP” means any Patents, Materials and
Know-How Controlled at any time during the License Agreement Term by Celgene or
any of its Affiliates pursuant to a Celgene Licensed Product In-License or
Celgene Other In-License that directly relate to or Cover the Elected Candidate
and/or Licensed Product or its Manufacture or use.

1.10“Celgene Licensed Product IP” means (a) Celgene Technology, (b)
Collaboration IP solely owned by Celgene and Celgene’s interest in jointly owned
Collaboration IP, and (c) Patents, Materials or Know-How (to the extent not
included in subsection (a) or (b)) owned by Celgene or its Affiliates that are
Controlled at any time during the License Agreement Term by Celgene or any of
its Affiliates, in each case that directly relate to or Cover the Elected
Candidate and/or Licensed Product or its Manufacture or use.

1.11“Celgene Other In-License” means any agreement between Celgene or any of its
Affiliates and a Third Party, other than Applicable Celgene In-Licenses and any
agreement

2

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

between Celgene or any of its Affiliates and a Third Party entered into under
Section 4.3(d), pursuant to which Celgene or any of its Affiliates in-licenses
any Know-How, Materials or Patents that directly relate to or Cover the Elected
Candidate and/or Licensed Product or its Manufacture or use.

1.12“Celgene Regulatory Rights” means all Regulatory Data, Regulatory Filings
and Regulatory Approvals for Elected Candidate and Licensed Product worldwide
Controlled by Celgene or any of its Affiliates.

1.13“Celgene Technology” means all Celgene Solely Owned IP and all of Celgene’s
right, title and interest in and to Joint IP.

1.14“Clinical Study” means any human clinical trial of a Product Candidate.

1.15 “Commercialization” means any and all activities directed to the
Manufacturing, marketing, detailing, promotion and securing of reimbursement of
a product after Regulatory Approval has been obtained (including making, having
made, using, importing, selling and offering for sale such product), and will
include post-approval clinical studies, post-launch marketing, promoting,
detailing, marketing research, distributing, customer service, administering and
commercially selling such product, importing, exporting or transporting such
product for commercial sale, and all regulatory compliance with respect to the
foregoing.

1.16“Commercially Reasonable Efforts” means, with respect to the Development or
Commercialization of Licensed Product by a Party, that level of efforts and
resources that such Party would normally devote to the Development or
Commercialization, as the case may be, of a product owned by it or to which it
has rights of the type it has hereunder, which is of a similar commercial
potential at a similar stage in its lifecycle, in each case taking into account
issues of safety and efficacy, product profile, the proprietary position, the
then current competitive environment for such product and the likely timing of
such product’s entry into the market, the pricing and launching strategy for the
respective product, the regulatory environment and status of such product, and
other relevant scientific, technical and commercial factors.

1.17“Control” or “Controlled” means, with respect to any Know-How,
Material,  Patent, Regulatory Data, Regulatory Filings and Regulatory Approvals,
the possession (whether by ownership or license, other than by a license or
sublicense granted pursuant to this License Agreement) by a Party or its
Affiliates of the ability to grant to the other Party a license or access as
provided herein to such item, without violating the terms of any agreement or
other arrangement with any Third Party or, other than under Applicable Bluebird
In-Licenses, being obligated to pay any royalties or other consideration
therefor (“Additional Payments”).  For clarity, Other In-Licenses are not
“Controlled” for purposes of this License Agreement, unless and only after such
Other In-License is converted into an Applicable New In-License pursuant to
Section 3.2(b).  Notwithstanding the foregoing, as provided in Section 3.2(a),
if on or after the License Agreement Effective Date and for such time as the
other Party agrees to pay and does in fact pay all Additional Payments with
respect to such Party’s access or license to any Know-How, Material, Patent,
Regulatory Data, Regulatory Filings and Regulatory Approvals (other than that
in-licensed by Bluebird pursuant to an Other In-License), such Know-How,
Material,  Patent, Regulatory Data,

3

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Regulatory Filings and Regulatory Approvals will be deemed to be included in the
definition of “Control”.

1.18“Covers”, with reference to (a) a Patent, means that the making, using,
selling, offering for sale or importing of a product or practice of a method
would infringe a Valid Claim of such Patent in the country in which such
activity occurs, and (b) Materials or Know-How, means that the Manufacture,
Development or Commercialization of a product incorporates, embodies or
otherwise makes use of such Materials or Know-How.

1.19“EU” means the organization of member states of the European Union as it may
be constituted from time to time.

1.20“EU Regulatory Event” means, with respect to a Licensed Product, the earlier
to occur of [***].

1.21“Field” means the targeting of the Target Antigen by the use of (a) T-cells
expressing a CAR (with or without other engineering to enhance functionality
and/or safety), including virus specific genetically modified T-cells expressing
a synthetic CAR, and (b) T-cells expressing native antigen receptors or
engineered antigen receptors in which the T-cells are genetically modified to
enhance their performance, persistence or safety, in each case under (a) and (b)
for the treatment, modulation, palliation or prevention of cancer in humans.  

1.22“First Commercial Sale” means the first sale for use or consumption of any
Licensed Product in a country after all required Regulatory Approvals for
commercial sale of such Licensed Product have been obtained in such country.

1.23“First Indication” means the first disease condition for which a particular
Licensed Product has been approved by a Regulatory Authority.

1.24“GAAP” means U.S. generally accepted accounting principles or International
Financial Reporting Standards, consistently applied, as designated and used by
the applicable Party.

1.25“Gene Editing” means homing endonuclease (HE) and megaTAL gene editing
technologies, including HE/megaTAL-mediated homology directed recombination and
Bluebird’s proprietary DARIC cell signaling technology.  

1.26“In-License Payments” means any amounts paid or payable under any Applicable
Bluebird In-License that are incurred by Bluebird solely and directly as a
result of the grant of a sublicense thereunder under this License Agreement to
Celgene, any of Celgene’s contract Third Parties under Section 3.5, or any
further Sublicensees of Celgene (including of Celgene’s Affiliates that are
granted sublicenses) under this License Agreement.  Any such payments will
include [***], but excluding [***].

1.27“Licensed IP” means all (a) Patents, Materials and Know-How Controlled at
any time during the term of this License Agreement by Bluebird or any of its
Affiliates (including any applicable Collaboration IP and Bluebird Technology),
other than pursuant to an Applicable Bluebird In-License, and (b) Bluebird
In-Licensed IP, in each case to the extent necessary or useful to Develop
Elected Candidate and Develop and Commercialize Licensed Product.  [***].

4

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.28“Licensed Product” means any product that constitutes or incorporates an
Elected Candidate (including all modified and improved versions thereof), in all
forms, presentations, and formulations (including manner of delivery and
dosage).  A modified or improved version of an Elected Candidate constituted or
incorporated in a product will be deemed a “Modified Licensed Product” for
purposes of Section 4.2 if it is Covered by patentable technology Controlled by
Bluebird that (a) is first discovered, created, conceived, developed or reduced
to practice after the later of (i) the License Agreement Effective Date and (ii)
the end of the Collaboration Program Term, (b) requires the submission of a new
BLA with respect to such modified or improved Elected Candidate, and (c)
materially contributes to the Elected Candidate being approved for a new
indication or new patient population.  For clarity, “Modified Licensed Products”
are Licensed Products hereunder for all purposes other than Section 4.2.

1.29“Manufacturing” means the production, manufacture, processing, filling,
finishing, packaging, labeling, shipping and holding of product or any
intermediate thereof, including process development, process qualification and
validation, scale-up, commercial manufacture and analytic development, product
characterization, stability testing, quality assurance and quality
control.  With reference to Elected Candidate and Licensed Product,
Manufacturing includes Vector and associated Payload supply.

1.30“Net Sales” means [***].

1.31 “Pivotal Study” means (a) a Phase 3 Study that is intended by Celgene to be
submitted (together with any other registration trials that are prospectively
planned when such Phase 3 Study is initiated) for Regulatory Approval in the
U.S. or the EU, or (b) any other clinical study that is designed to establish
that a pharmaceutical product is safe and efficacious for its intended use, and
to determine warnings, precautions, and adverse reactions that are associated
with such pharmaceutical product in the dosage range to be prescribed, which
clinical study is a registration trial intended to be sufficient for filing an
application for a Regulatory Approval for the Licensed Product in the U.S. or
another country or some or all of an extra-national territory, solely as
evidenced by the acceptance for filing for a Regulatory Approval for such
product after completion of such study.

1.32“Regulatory Exclusivity Period” means with respect to a Licensed Product in
a country, the period of time during which (a) Celgene or any of its Affiliates
or Sublicensees has been granted the exclusive legal right by a Regulatory
Authority (or is otherwise entitled to the exclusive legal right by operation of
Law) in such country to market and sell the Licensed Product, or (b) the data
and information submitted by Celgene or any of its Affiliates or Sublicensees to
the relevant Regulatory Authority in such country for purposes of obtaining
Regulatory Approval may not be disclosed, referenced or relied upon in any way
by such Regulatory Authority (including by relying upon the Regulatory
Authority’s previous findings regarding the safety or effectiveness of the
Licensed Product) to support the Regulatory Approval or marketing of any product
by a Third Party in such country.

1.33“Second Indication” means  [***].  

1.34“Selling Party” means Celgene and its Sublicensees (including Celgene’s
Affiliates that are granted sublicenses pursuant to Section 3.3).

5

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.35“Sublicensee” means any person or entity (including Affiliates of Celgene)
that is granted a sublicense as permitted by Section 3.3 (or an option to take
such a sublicense), either directly by Celgene or indirectly by any other
Sublicensee hereunder.

1.36“Target Antigen” means the antigen designated as B-cell maturation antigen
(BCMA) as further set forth on Appendix D, and naturally occurring variants
thereof.

1.37“Valid Claim” means, with respect to a particular country, (a) any claim of
an issued and unexpired Patent in such country that (i) has not been held
revoked, unenforceable or invalid by a decision of a court or governmental
agency of competent jurisdiction, which decision is unappealable or unappealed
within the time allowed for appeal and (ii) has not been abandoned, disclaimed,
denied or admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise in such country, or (b) a claim of a pending Patent application
that has not been finally abandoned or finally rejected or expired and which has
been pending [***] from the date of filing of the earliest priority Patent
application to which such pending Patent application is entitled to claim
benefit.

1.38“Vector Supplies” means supplies of Vectors and associated Payloads
Manufactured for incorporation into Elected Candidate and Licensed Product for
Development or Commercialization thereof.

Definitions for each of the following terms are found in the body of this
License Agreement or the Appendices hereto as indicated below:

Defined Terms

Location

Additional IP

Section 3.2(a)

Additional Payments

Section 1.17

Applicable Bluebird In-License

Section 1.1

Applicable New In-License

Section 1.2

Applicable Pre-Existing In-License

Section 1.3

Bankruptcy Code

Section 3.7

Biosimilar Application

Section 7.2(f)

Biosilimar Product

Section 1.4

Biosimilar Product Competition

Section 4.3(e)

Bluebird

Preamble

Bluebird In-Licensed IP

Section 1.5

Bluebird Indemnitees

Section 9.6(a)

Bluebird Technology

Section 1.6

Business Acquisition

Section 3.4(b)

Business Party

Section 3.4(b)

Business Program

Section 3.4(b)

Celgene

Preamble

Celgene Corp

Preamble

Celgene Development & Commercialization Program

Section 1.7

Celgene Europe

Preamble

6

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Defined Terms

Location

Celgene Indemnitees

Section 9.6(b)

Celgene Licensed Product In-License

Section 1.8

Celgene Licensed Product In-Licensed IP

Section 1.9

Celgene Licensed Product IP

Section 1.10

Celgene Other In-License

Section 1.11

Celgene Regulatory Rights

Section 1.12

Celgene Technology

Section 1.13

Clinical Study

Section 1.14

Combination Product

Section 1.30

Commercialization

Section 1.15

Commercially Reasonable Efforts

Section 1.16

Competitive Infringement

Section 7.1

Control

Section 1.17

Covers

Section 1.18

Elected Candidate

Appendix A

EU

Section 1.19

EU Regulatory Event

Section 1.20

Field

Section 1.21

First Commercial Sale

Section 1.22

First Indication

Section 1.23

Fully Burdened Manufacturing Cost

Appendix H

GAAP

Section 1.24

Gene Editing

Section 1.25

In-License Payment

Section 1.26

Indemnification Claim Notice

Section 9.6(c)

Indemnified Party

Section 9.6(c)

Joint IP

Section 5.2

License Agreement

Preamble

License Agreement Effective Date

Preamble

License Agreement Term

Section 10.1

Licensed IP

Section 1.27

Licensed Product

Section 1.28

Litigation Conditions

Section 9.6(d)(i)

Losses

Section 9.6(a)

Major EU Countries

Section 1.20

Manufacturing

Section 1.29

Manufacturing and Supply Agreement

Section 2.4(c)(ii)

Master Collaboration Agreement

Preamble

Milestone Event

Section 4.2

Milestone Payment

Section 4.2

Modified Licensed Product

Section 1.28

7

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Defined Terms

Location

Net Sales

Section 1.30

Original MCA

Preamble

Party(ies)

Preamble

Patent Challenge

Section 10.2(b)

PHSA

Section 7.2(f)

Pivotal Study

Section 1.31

Regulatory Exclusivity Period

Section 1.32

Second Indication

Section 1.33

Selling Party

Section 1.34

Solely Owned IP

Section 5.1

Specific Patent

Section 6.3

Sublicensee

Section 1.35

Third Party Claims

Section 9.6(a)

Valid Claim

Section 1.37

Vector Supplies

Section 1.38

 

2.Development and Commercialization.

2.1Development.  As of and after the License Agreement Effective Date, Celgene
will assume sole responsibility for, and control of, Developing Elected
Candidate and Licensed Product in the Field worldwide, and will establish a
Celgene Development & Commercialization Program for that purpose.  As of and
after the License Agreement Effective Date, Celgene will have sole
responsibility for all costs and expenses arising from the Development and
Commercialization of Elected Candidate and Licensed Product in the Field
worldwide.  Notwithstanding the foregoing, if the initial Phase 1 Study with
respect to Optioned Candidate has not been completed as of the License Agreement
Effective Date, Bluebird will continue to be responsible for the performance of
such initial Phase 1 Study under the oversight of the JSC under the Master
Collaboration Agreement until completion of such initial Phase 1 Study.  In the
event Bluebird continues to be responsible for the performance of such initial
Phase 1 Study, Bluebird will be responsible for the costs of performing such
initial Phase 1 Study on the terms set forth in the Master Collaboration
Agreement.

2.2Regulatory.  Subject to the last sentence of Section 2.1, (a) as of and after
the License Agreement Effective Date, Celgene will lead and have sole control of
all efforts with Regulatory Authorities regarding the Development and
Commercialization of Elected Candidate and Licensed Product in the Field
worldwide, including taking full responsibility for preparing and filing the
relevant Regulatory Filings and seeking Regulatory Approval and (b) promptly
following the License Agreement Effective Date, Bluebird will, at Celgene’s
expense, assign to Celgene all Regulatory Filings with respect to Elected
Candidate and Licensed Product.  For clarity, in the event Bluebird continues to
be responsible for the performance of an initial Phase 1 Study following the
License Agreement Effective Date in accordance with Section 2.1, Bluebird will
retain ownership of any Regulatory Filings (including the IND) for Optioned
Candidate until completion of such initial Phase 1 Study.  In the event of
failure to assign such Regulatory Filings to Celgene, Bluebird hereby consents
and grants to Celgene the right to access and reference

8

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(without any further action required on the part of Bluebird, whose
authorization to file this consent with any Regulatory Authority is hereby
granted) any such Regulatory Filing.

2.3Technical Assistance.  During the Collaboration Program Term, Bluebird will
reasonably cooperate with Celgene to provide all technical assistance, and to
transfer to Celgene any additional Know-How licensed to Celgene under Section
3.1, requested by Celgene to facilitate the transfer of Development efforts
related to Elected Candidate and Licensed Product.  Such cooperation will
include providing Celgene with reasonable access by teleconference or in-person
at Bluebird’s facilities to Bluebird personnel involved in the research and
Development of Elected Candidate to provide Celgene with a reasonable level of
technical assistance and consultation in connection with the transfer of such
Know-How.  Following the Collaboration Program Term, Bluebird will reasonably
cooperate with Celgene to provide reasonable amounts of technical assistance,
including to transfer to Celgene any additional Know-How licensed to Celgene
under Section 3.1, with respect to Elected Candidate or Licensed Product as
reasonably requested by Celgene with reasonable advance notice to Bluebird.  Any
dispute with respect to the amount and completeness of the technical assistance
and cooperation to be provided by Bluebird under this Section 2.3 will be
referred to and finally resolved by binding arbitration by a mutually agreeable,
disinterested, conflict-of-interest-free individual not affiliated or consulting
with either Party.  Any such arbitration will be conducted under the
then-current rules of the American Arbitration Association.

2.4Manufacture and Supply.

(a)Manufacturing.  Subject to Section (b), Celgene will be solely responsible
for, and will bear all the costs and expenses of, Manufacturing and supplying
all Elected Candidate and Licensed Product for Development and Commercialization
in the Field worldwide and, subject to Section 2.4(c), Celgene will purchase
Vector Supply from Bluebird or its designee for such purpose.

(b)Vector Supply.  Bluebird will have the sole right to Manufacture or have
Manufactured Vector Supply, and Celgene will have no rights with respect thereto
except as provided in Section 2.4(c)(iv).  Except as provided in Section
2.4(c)(iv) or in the Manufacturing and Supply Agreement, neither Celgene nor any
Affiliate of Celgene (nor any others on behalf of or under license or sublicense
from Celgene or any of its Affiliates) will Manufacture (i) any Vector and
associated Payload for Licensed Product or (ii) Licensed Product, except for the
Manufacture of Licensed Product using Vector Supply supplied by or on behalf of
Bluebird.  Except as provided in Section 2.4(c)(iv) or in the Manufacturing and
Supply Agreement, Celgene and its Affiliates and Sublicensees will purchase all
Vector Supply exclusively from Bluebird or its designee.  

(c)Vector Supply Terms.

(i)Except as provided otherwise in this Section 2.4(c) or in the Manufacturing
and Supply Agreement, Bluebird and its Affiliates will Manufacture, or cause a
Third Party to Manufacture, all Vector Supply for all Elected Candidate and
Licensed Product required for clinical Development and Commercialization in the
Field worldwide, and will have the right to make all necessary decisions
regarding arrangements with Third Party manufacturers, provided

9

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

that Bluebird will reasonably consult with Celgene with respect to all such
arrangements and obtain Celgene’s prior written consent, which will not be
unreasonably withheld, conditioned or delayed.  [***].

(ii)The Parties will enter into a “Manufacturing and Supply Agreement,” between
each other or among the Parties and an Affiliate or a Third Party, covering
Vector Supply as soon as reasonably practicable after the License Agreement
Effective Date, which agreement will be consistent with and supersede the terms
of this Section 2.4(c) and will otherwise be subject in all respects to the
terms and conditions of this License Agreement.

(iii)The cost to Celgene of Vector Supply will equal [***] of Bluebird’s Fully
Burdened Manufacturing Cost for such Manufacture, plus [***], unless otherwise
agreed by the Parties in writing.

(iv)The Manufacturing and Supply Agreement will include the terms set forth in
Appendix I, including terms permitting Celgene to establish “back-up” and/or
“second source” rights for Vector Supply and license grants from Celgene to
Bluebird under the Celgene Licensed Product IP and Celgene Licensed Product
In-Licensed IP to the extent necessary or useful for Bluebird to Manufacture
Vector Supply. [***].  Any such arbitration will be conducted under the
then-current rules of the American Arbitration Association.  Each Party will
prepare and submit a written summary of such Party’s position with respect to
the disputes issues and any relevant evidence in support thereof to the
arbitrator within [***] days of selection of the arbitrator.  Upon receipt of
such summaries from both Parties, the arbitrator(s) will provide copies of the
same to the other Party.  The arbitrator will be authorized to solicit briefing
or other submissions on particular questions.  Within [***] days of the delivery
of such summaries by the arbitrator, each Party will submit a written rebuttal
of the other Party’s summary and may also amend and re-submit its original
summary.  Oral presentations will not be permitted unless otherwise requested by
the arbitrator.  The arbitrator will make a final decision with respect to the
disputed issues within [***] days following receipt of the last of such rebuttal
statements submitted by the Parties [***].    Immediately following such
arbitration decision, the Parties will enter into the Manufacturing and Supply
Agreement which includes the terms and conditions agreed to by the Parties and
such other terms and conditions decided by such arbitrator with respect to the
disputed issues.

(v)At Celgene’s request, Bluebird will cooperate with Celgene’s reasonable
requests, at Celgene’s cost and expense, to engage in a technology transfer to
allow Celgene, in accordance with Section 2.4(c)(iv), to Manufacture Vector
Supply (through the first commercial batch of Vector Supply) itself or by
through its designated Third Party manufacturer, by transferring all Know-How,
Materials, technology and trade secrets Controlled by Bluebird or its Affiliates
that are necessary to Manufacture Vector Supply, thereby enabling Celgene (or
such Third Party) to Manufacture the Vector Supply.

(vi)Any purchase of Vector Supply from Bluebird or its designee will expressly
not include any license rights to any Know-How or Patents, but instead all
licenses (implied, by exhaustion or otherwise) will arise under Section 3.1, if
and as applicable.

10

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(vii)For the purpose of this License Agreement, certain words and phrases (and
their correlatives) relating to Manufacturing will have the meanings set forth
on Appendix I.

2.5Celgene Diligence.  Celgene, directly or through one or more of its
Sublicensees, will use Commercially Reasonable Efforts: (a) to Develop Licensed
Product in the Field and to obtain Regulatory Approvals therefor; and (b) to
Commercialize Licensed Product in the Field after obtaining such Regulatory
Approval, in each country worldwide where Commercializing Licensed Product would
be warranted by using Commercially Reasonable Efforts.

2.6Annual Update Meetings.  At least once during each consecutive twelve
(12)-month period from the License Agreement Effective Date until the earlier of
first approval of a BLA for Licensed Product by the FDA or first approval of an
MAA for Licensed Product by the EMA, within thirty (30) days of Bluebird’s
written request, the Parties will meet in person at a U.S. site of Celgene for
Celgene to provide Bluebird with an update on the Development of Licensed
Product by Celgene and its Sublicensees.  During such meeting, Celgene will
disclose to Bluebird all material information regarding such Development.

2.7Reports by Celgene.  Celgene will prepare and maintain, and will cause its
Sublicensees to prepare and maintain, reasonably complete and accurate records
regarding the Development of Elected Candidate and Licensed Product, and
Commercialization of Licensed Product worldwide after Regulatory Approval
therefor.  Celgene will provide to Bluebird a reasonably detailed report
regarding such efforts at least once every twelve (12)-month period from the
License Agreement Effective Date.  Such report will contain sufficient detail to
enable Bluebird to assess Celgene’s compliance with its Development and
Commercialization obligations in Section 2.5, including information with respect
to the following:  (a) the design, status and results of any animal studies and
clinical trials for Licensed Product; (b) any regulatory milestones, and any
Regulatory Approvals achieved, for Licensed Product; and (c) activities with
respect to selling, promoting, supporting, detailing and marketing of Licensed
Product.  In addition to the foregoing, Celgene will provide Bluebird with such
additional information regarding any such activities as Bluebird may reasonably
request from time to time.

2.8Applicable Bluebird In-Licenses and Other IP.

(a)Maintenance of Applicable Bluebird In-Licenses.  Bluebird (i) will duly
perform and observe all of its obligations under the Applicable Bluebird
In-Licenses in all material respects and maintain in full force and effect the
Applicable Bluebird In-Licenses, and (ii) will not, without Celgene’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed), (A) amend, modify, restate, cancel, supplement or waive any provision
of any Applicable Bluebird In-License, or grant any consent thereunder, or agree
to do any of the foregoing, or (B) exercise any right to terminate any
Applicable Bluebird In-License in each case ((A) and (B)) that would reasonably
be expected to adversely affect in any respect the rights of Celgene under this
License Agreement, provided that Bluebird will provide prior written notice to
Celgene of all of the foregoing notwithstanding whether or not any of the
foregoing would reasonably be expected to adversely affect in any respect the
rights of Celgene under this License Agreement.  Bluebird will provide Celgene
with written notice as promptly as practicable (and in any event within five (5)
business days) after becoming aware of any of the following: (I) any material
breach or default by Bluebird or any of its Affiliates of any covenant,
agreement or other provision of any Applicable

11

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Bluebird In-License, (II) any notice or claim from the counterparty to any
Applicable Bluebird In-License terminating or providing notice of termination of
any Applicable Bluebird In-License, (III) any notice or claim alleging any
breach of default under any Applicable Bluebird In-License, or (IV) the
existence of any facts, circumstances or events which alone or together with
other facts, circumstances or events could reasonably be expected (with or
without the giving of notice or passage of time or both) to give rise to a
breach of or default under or right to terminate any Applicable Bluebird
In-License.  If Bluebird fails to pay any amounts due under any Applicable
Bluebird In-License and if such nonpayment would permit the counterparty to such
Applicable Bluebird In-License to terminate or suspend the same or any rights
thereunder, Celgene will have the right, but not the obligation, in its sole
discretion, to pay such amounts on Bluebird’s behalf, and any amounts so paid by
Celgene may be taken by Celgene as a credit against any amounts payable to
Bluebird under this License Agreement.    

(b)Maintenance of Celgene Licensed Product In-Licenses.  Celgene (i) will duly
perform and observe all of its obligations under the Celgene Licensed Product
In-Licenses in all material respects and maintain in full force and effect the
Celgene Licensed Product In-Licenses, and (ii) will not, without Bluebird’s
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed), [***]. Celgene will provide Bluebird with written notice as
promptly as practicable (and in any event within [***]) after becoming aware of
any of the following: [***].  If Celgene fails to pay any amounts due under any
Celgene Licensed Product In-License [***], Bluebird will have the right, but not
the obligation, in its sole discretion, to [***].

(c)Applicable Bluebird In-License Requirements.  Celgene will abide, and will
cause all its Affiliates and applicable Sublicensees to abide, by all
requirements of each Applicable Bluebird In-License in all material respects
(and in any case in all respects in the case that failure to so abide would
result in a breach under the Applicable Bluebird In-License), to the extent
applicable to Sublicensees thereunder and to the extent disclosed by Bluebird to
Celgene, with the understanding that disclosure by Bluebird of any Applicable
Bluebird In-License to Celgene will be deemed disclosure of such requirements of
such Applicable Bluebird In-License to Celgene.  In the event of a termination
of any Applicable Bluebird In-License, Bluebird agrees, to the extent requested
by Celgene, to reasonably assist Celgene in securing a direct license from the
applicable licensor under any Patents, Materials and Know-How that was licensed
to Bluebird and sublicensed to Celgene hereunder prior to such termination. In
addition, Bluebird agrees, if requested by Celgene, to reasonably assist Celgene
in securing a standby license from the applicable licensor under any Patents,
Materials and Know-How that are licensed to Bluebird and sublicensed to Celgene.

3.License Grants.

3.1License by Bluebird.  Subject to the terms and conditions of this License
Agreement, Bluebird hereby grants to Celgene a worldwide, exclusive (even as to
Bluebird) license, with the right to sublicense only as permitted by Section
3.4, under Licensed IP, to Develop Elected Candidate and to Develop and
Commercialize Licensed Product.  Further, (a) the license to Commercialize
granted in this Section 3.1 will cover only the sale and offer for sale of
Licensed Product in finished form and not the sale or offer for sale of Vectors
(other than as and to the extent incorporated in the Licensed Product), and (b)
rights to Manufacture Vectors and associated

12

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Payloads are included within the scope of the license granted to Celgene under
this Section 3.1, which rights are subject to the terms and conditions of
Section 2.4(c).

3.2Additional IP; Other In-Licenses.

(a)Additional IP.  Except as set forth in Section 3.2(b), Celgene may, on or
after the License Agreement Effective Date, elect to include within the scope of
the Licensed IP any Know-How, Material, Patent, Regulatory Data, Regulatory
Filings or Regulatory Approvals (“Additional IP”), that would be Controlled by
Bluebird but for required payments of Additional Payments to a Third Party, by
(i) providing notice to Bluebird of same and (ii) agreeing to pay and in fact
paying all Additional Payments with respect to Celgene’s access or license to
such Additional IP.  Following Bluebird’s receipt of such notice and subject to
Celgene’s performance of its obligations to pay any Additional Payments with
respect to Celgene’s access or license to such Additional IP, such Additional IP
will be deemed Licensed IP hereunder.  For avoidance of doubt, this Section
3.2(a) does not apply to Know-How, Materials, Patents, Regulatory Data,
Regulatory Filings or Regulatory Approvals licensed to Bluebird under the
Applicable Bluebird In-Licenses, all of which are deemed Controlled by Bluebird
notwithstanding this Section 3.2(a).

(b)Other In-Licenses.  Celgene may, on or after the License Agreement Effective
Date, elect to convert any Other In-License to an Applicable New In-License by
providing notice to Bluebird of same.  Upon Bluebird’s receipt of such notice,
such Other In-License will be an Applicable New In-License hereunder, Appendix B
will automatically be updated to include such New In-License and the provisions
of this License Agreement applicable to New In-Licenses, including Section
4.1(b), will apply with respect to such New In-License.  

3.3Sublicensing Rights.

(a)Transfer.  The licenses granted in Sections 3.1 are transferable only upon a
permitted assignment of this License Agreement in accordance with Section 11.12.

(b)Celgene Sublicenses.  The license granted in Section 3.1 may be sublicensed,
in full or in part, by Celgene by a written agreement to its Affiliates and
Third Parties (with the right to sublicense through multiple tiers), provided,
that as a condition precedent to and requirement of any such sublicense:

(i)Celgene will provide Bluebird with a copy of any sublicense agreement with a
non-Affiliated Sublicensee within thirty (30) days of execution thereof, and to
the extent permitted under any Applicable Bluebird In-License, such sublicense
agreement may be redacted as necessary to protect commercially sensitive
information;

(ii)Celgene will be responsible for any and all obligations of such Sublicensee
as if such Sublicensee were “Celgene” hereunder; and

(iii)Any such Sublicensee will agree in writing to be bound by substantially
identical obligations as Celgene hereunder with respect to the activities of
such Sublicensee hereunder (and not with respect to the activities of any
other), including Know-How disclosure obligations Celgene has to Bluebird
hereunder with respect to the activities of such Sublicensee hereunder (but
excluding payment obligations).

13

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3.4Exclusivity.  

(a)During the License Agreement Term, neither Party nor its Affiliates (nor any
others on behalf of or with, or under license (including a covenant not to sue)
or sublicense from, such Party or any its Affiliates) will research, Develop,
Manufacture or Commercialize any actual or potential products (including Vectors
and associated Payloads) to be used in the Field (which, for the purposes of
this Section 3.4, will include all indications and will not be limited to
cancer) that specifically target the Target Antigen, other than pursuant to this
License Agreement (which includes, for avoidance of doubt, research,
Development, Manufacture and Commercialization of improved and modified versions
of the Licensed Product by Celgene) or any other Development & Commercialization
Agreement (which includes, for avoidance of doubt, research, Development,
Manufacture and Commercialization of improved and modified versions of the
Licensed Product by Celgene).  

(b)Notwithstanding Section 3.4(a), if (i) a Business Combination occurs with
respect to either Party with a Third Party or (ii) a Party acquires a Third
Party (including by a merger or consolidation) so that such Third Party becomes
an Affiliate over which the acquiring Party has control (as defined in the
definition of Affiliate), or (iii) a Party acquires all or substantially all of
the assets of a Third Party (including any subsidiaries or divisions thereof)
(each of (i), (ii) and (iii), a “Business Acquisition”; such Party, the
“Business Party”), and, in each case, the Third Party (or any of such Third
Party’s Affiliates or any successors or assigns of such Third Party or such
Third Party’s Affiliates, other than the Business Party and its Affiliates as of
the Business Acquisition) (A) already has, or the acquired assets contain, as
applicable, a program that existed prior to, or was planned prior to and is
demonstrably to be implemented shortly after, the Business Acquisition or (B)
initiates and pursues a new program following such Business Acquisition, in each
case that would otherwise violate Section 3.4(a) (a “Business Program”), then
such Third Party (or any of such Third Party’s Affiliates or any successors or
assigns of such Third Party or such Third Party’s Affiliates, other than the
Business Party and its Affiliates as of the Business Acquisition), as
applicable, will be permitted to initiate, pursue and continue such Business
Program after such Business Acquisition and such initiation, pursuit and
continuation will not constitute a violation of Section 3.4(a); provided however
that (I) none of the Licensed IP, or other Patents, Materials or Know-How
Controlled by the other Party and, in each case, licensed to the Business Party
will be used in the Business Program, and (II) the research or Development
activities required under this License Agreement will be conducted separately
from any research or Development activities directed to such Business Program,
including the maintenance of separate lab notebooks and records
(password-protected to the extent kept on a computer network) and separate
personnel working on each of the activities under this License Agreement and the
activities covered under such Business Program.

(c)[***].

(d)[***].

3.5Contract Manufacturers.  Subject to the terms and conditions of this License
Agreement, either Party will have the right to appoint by a written agreement
“contract manufacturers”, meaning any Third Party or Affiliate of such Party
that manufactures Licensed Product (or components therefor, including for
Bluebird, Vectors and associated Payloads) for re-

14

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

sale, but who itself is not a “Sublicensee” hereunder and thereby exercises
“have made” rights granted by the other Party hereunder, as well as “contract
research organizations” and other providers performing services on Celgene’s
behalf, none of which will be deemed a “Sublicensee” hereunder.  Each Party will
be responsible for any such contract manufacturer, contract research
organization or service provider hereunder, and further will require any such
contract manufacturer, contract research organization or service provider to
agree in writing to comply with Sections 3.6 and 8.

3.6No Implied Rights.  No license, sublicense or other right is or will be
created or granted hereunder by implication, estoppel or otherwise.  Any
licenses, sublicenses or rights will be granted only as expressly provided in
this License Agreement.  Celgene will not practice or otherwise use any Licensed
IP other than in accordance with the licenses granted in Section 3.1.

3.7Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
pursuant to any section of this License Agreement are, and will be deemed to be,
rights and licenses to “intellectual property” (as defined in Section 101(35A)
of title 11 of the United States Code and of any similar provisions of
applicable Laws under any other jurisdiction (the “Bankruptcy Code”)).  Bluebird
agrees that Celgene, as a licensee of rights and licenses under this License
Agreement, will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code.  The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Bluebird under the
Bankruptcy Code or analogous provisions of applicable Law outside the United
States, Celgene will be entitled to a complete duplicate of (or complete access
to, as appropriate) any intellectual property licensed to Celgene and all
embodiments of such intellectual property, which, if not already in Celgene’s
possession, will be promptly delivered to it (a) upon any such commencement of a
bankruptcy proceeding upon Celgene’s written request therefor, unless Bluebird
elects to continue to perform all of its obligations under this License
Agreement or (b) if not delivered under clause (a), following the rejection of
this License Agreement by Bluebird in the bankruptcy proceeding upon written
request therefor by Celgene.

4.Payments and Royalties.

4.1Applicable Bluebird In-Licenses and Celgene Licensed Product In-Licenses.

(a)Applicable Pre-Existing In-Licenses. If any In-License Payment becomes due
under any Applicable Pre-Existing In-License during the License Agreement Term,
Bluebird will pay same, provided that Celgene will reimburse Bluebird for any
such In-License Payment within thirty (30) days of Celgene’s receipt of
Bluebird’s written invoice therefor, which In-License Payment (other than
payments that are royalties) will not exceed [***], and subject to Section
6.1.  Any such reimbursement by Celgene to Bluebird (i) is in addition to and
not in lieu of the other payments required by this Section 4 and (ii) will not
be subject to Section 4.3(d).  

(b)Applicable New In-Licenses.  Celgene may elect to take a sublicense under any
New In-License of Bluebird and its Affiliates and upon such election, such New
In-License will be an Applicable New In-License hereunder for all purposes.  For
the purposes of determining the Parties’ respective payment obligations, all
Applicable New In-Licenses as of and following the License Agreement Effective
Date will be listed on Appendix B.  If any In-License Payment becomes due under
any Applicable New In-License during the License Agreement Term, Bluebird

15

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

will pay same and, subject to Section 6.1, Celgene will reimburse Bluebird for
(i) [***] of such payment that are royalties, which royalties will be subject to
Section 4.3(d), and (ii) [***] of such payment that are not royalties, in each
case ((i) and (ii)) within thirty (30) days of receipt of Bluebird’s written
invoice therefor.  If Celgene elects to convert an Other In-License to an
Applicable New In-License pursuant to Section 3.2(b), Celgene will reimburse
Bluebird for [***] of any In-License Payments that became due under such
Applicable New In-License during the License Agreement Term to the same extent
as if such Applicable New In-License was designated as such as of the License
Agreement Effective Date, including with respect to applicable Patent Costs in
accordance with Section 6.1, provided that Bluebird provides Celgene with a
reasonable accounting of same.  If any In-License Payments are royalties due
under any Applicable New In-License during the License Agreement Term, such
royalties will be subject to Section 4.3(d).  To the extent that any grant of a
sublicense by Celgene or any Sublicensees under an Applicable New In-License
triggers a payment obligation under such Applicable New In-License, Bluebird
will pay same and Celgene will reimburse Bluebird for [***] of such payment
within thirty (30) days of receipt of Bluebird’s written invoice therefor.

(c)Celgene Licensed Product In-Licenses.  If any payments become due under any
Celgene Licensed Product In-License with respect to the Licensed Product,
Bluebird will be responsible for [***] of such payments as provided in Section
4.1(e) of the Master Collaboration Agreement, provided that if any such payments
are royalties, such royalties will be subject to Section 4.3(d).

4.2Milestone Payments.  Celgene will make milestone payments (each, a “Milestone
Payment”) to Bluebird upon the occurrence of each of the milestones events
(each, a “Milestone Event”) as set forth below in this Section 4.2.  Each of the
Milestone Payments will be payable to Bluebird by Celgene within forty-five (45)
days of the achievement of the specified Milestone Event, and such payments when
owed or paid will be non-refundable and non-creditable, and not subject to
set-off, except as otherwise set forth in Sections 2.8(a), 10.3(c) and 10.6
hereof, and Sections 4.1(e), 4.3 and 10.6 of the Master Collaboration
Agreement.  Except with respect to Modified Licensed Products, each of the
Milestone Payments are payable only once in total under this License Agreement,
whether achieved by one or more Licensed Products.  Notwithstanding the
foregoing, Bluebird will be entitled to receive [***] of the Milestone Payments
below, other than the Milestone Payment for the first Milestone Event (i.e.,
[***]), [***].  

Milestone Event

Milestone Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***].

16

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

4.3Royalties.

(a)Rates.  Subject to the remainder of this Section 4.3, Celgene will pay to
Bluebird running royalties, on a Licensed Product-by-Licensed Product basis,
based on the total aggregate annual Net Sales worldwide by Selling Parties of
such Licensed Product in a given calendar year at the following royalty rates:

Annual Worldwide Net Sales
of each Licensed Product

Royalty Rate

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

By way of example, in a given calendar year, if the aggregate annual worldwide
Net Sales for a Licensed Product is [***] the following royalty payment would be
payable for those Net Sales under this Section 4.3(a): [***].

(b)Royalty Term.  Royalties under Section 4.3(a) will be payable, on a Licensed
Product-by-Licensed Product and country-by-country basis, on the Net Sales of
any Licensed Product if at least one of the following two (2) conditions apply:

(i)if one or more Valid Claims within any of Patents included within the
Licensed IP (including, for clarity, Joint IP) Covers such Licensed Product in
such country; or

(ii)on a country-by-country basis, for [***] years from the First Commercial
Sale of such Licensed Product in such country, provided that, for the purposes
of this Section 4.3(b)(ii), Licensed Products that have achieved Regulatory
Approval under different BLAs will be deemed to be separate Licensed Products
hereunder, and thus subject to separate [***] year periods on a
country-by-country basis.

(c)Royalty Reduction.  If Licensed Product is royalty-bearing only on account of
Section 4.3(b)(ii), then the royalty rates set forth in Section 4.3(a) with
respect to Net Sales attributable to Licensed Product will be reduced by [***].

(d)Third Party Royalty Payments.  If Celgene or its Sublicensee, in its
reasonable judgment, is required to obtain a license from any Third Party under
any Patent Covering Licensed Product in order to Develop or Commercialize such
Licensed Product, and if Celgene (or its Sublicensee) is required to pay to such
Third Party under such license any royalties, and the infringement of such
Patent cannot reasonably be avoided by Celgene (or its Sublicensee), or if
Celgene (or its Sublicensee) is required by a court of competent jurisdiction to
pay royalties or lost profits to such a Third Party (and the infringement of
such Patent cannot reasonably be avoided), then the amount of Celgene’s royalty
obligations under this Section 4.3 will be reduced by [***] of the amount of
such royalties paid to such Third Party, provided however, that the royalties
payable under Section 4.3(a) will not be reduced in any such event below [***]
of the amounts set forth in Section 4.3(a) (but as may be further reduced
pursuant to Section 4.3(c) or Section 4.3(e)) for each royalty tier.  Any
royalties payable under any Applicable Pre-Existing In-Licenses may

17

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

not be deducted under this Section 4.3(d) from royalties owed to Bluebird.  Any
royalties payable under any Applicable New In-Licenses and Celgene Licensed
Product In-Licenses may be deducted under this Section 4.3(d) from royalties
owed to Bluebird.  Celgene (or its Sublicensee) will use its commercially
reasonable efforts to minimize the amount of any of the foregoing payments owed
to Third Parties.  Prior to Celgene or its Sublicensee exercising its reasonable
judgment under this Section 4.3(d), Celgene will provide Bluebird with written
notice of a potential need to obtain any license from Third Parties.  The
Parties will discuss the best course of action to resolve such potential license
requirement(s).




18

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(e)[***].

(f)Additional Royalty Provisions.  The royalties payable under Section 4.3(a)
will be subject to the following:

(i)only one (1) royalty will be payable hereunder with respect to each Licensed
Product unit;

(ii)royalties when owed or paid hereunder will, except as provided in Section
4.3(d), be non-refundable and non-creditable and not subject to set-off (except
as otherwise provided in Sections 2.8(a), 10.3(c) and 10.6 hereof, Section 17.6
of any Co-Development, Co-Promote and Profit Share Agreement, and Sections
4.1(e), 4.3 and 10.6 of the Master Collaboration Agreement); and

(iii)except as expressly set forth in Sections 4.3(c), 4.3(d) and 4.3(e), no
other royalty deductions are permitted hereunder.

4.4Payment Terms.

(a)Manner of Payment.  All payments to be made by Celgene hereunder will be made
in U.S. dollars by wire transfer to such bank account as Bluebird may designate.

(b)Reports and Royalty Payments.  For as long as royalties or other payments are
due under this Section 4, Celgene will furnish to Bluebird a written report,
after the end of each calendar quarter, showing the amount of Net Sales and
royalty due under Section 4.3, and any other payments accrued during such
calendar quarter, which report will be furnished within [***] of the end of the
quarter for Net Sales generated by Celgene and its Affiliates, and within
[***]of the end of the quarter for Net Sales generated by
Sublicensees.  [***].  The reports will include, at a minimum, the following
information for the applicable calendar quarter, each listed by country of sale
and use:  [***].  

(c)Records and Audits.  Celgene will keep, and will cause each of the other
Selling Parties, as applicable, to keep, and Bluebird will keep, adequate books
and records of accounting for the purpose of calculating all royalties and other
amounts payable by either Party to the other Party hereunder and ensuring each
Party’s compliance hereunder.  For the [***] following the end of the calendar
year to which each will pertain, such books and records of accounting (including
those of the other Selling Parties, as applicable) will be kept at each of their
principal place of business.  At the request of either Party, the other Party
will, and, with respect to Celgene, Celgene will cause each of the other Selling
Parties to, permit the requesting Party and its representatives (including an
independent auditor), at reasonable times and upon reasonable notice, to examine
the books and records maintained pursuant to this Section 4.4(c).  Such
examinations may not [***].    Except as provided below, the cost of this
examination will be borne by [***].    Unless disputed as described below, if
such audit concludes that additional payments were owed or that excess payments
were made during such period, [***].  In the event of a dispute regarding such
books and records, [***], Bluebird and Celgene will work in good faith to
resolve the disagreement.  If the Parties are unable to reach a mutually
acceptable resolution of any such dispute within [***], such dispute will be
resolved in accordance with [***].

19

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(d)Currency Exchange.  With respect to Net Sales invoiced in U.S. dollars, the
Net Sales and the amounts due to Bluebird hereunder will be expressed in U.S.
dollars.  With respect to Net Sales invoiced in a currency other than U.S.
dollars, payments will be calculated based on [***].  

(e)[***].  

(f)Blocked Payments.  In the event that, by reason of applicable Law in any
country, it becomes impossible or illegal for Celgene (or any other Selling
Party) to transfer, or have transferred on its behalf, payments owed Bluebird
hereunder, Celgene will [***].  

(g)Interest Due.  If any payment due to either Party under this License
Agreement is overdue (and is not subject to a good faith dispute), then such
paying Party will pay interest thereon (before and after any judgment) at an
annual rate (but with interest accruing on a daily basis) of [***].  

(h)Mutual Convenience of the Parties.  The royalty and other payment obligations
set forth hereunder have been agreed to by the Parties for the purpose of
reflecting and advancing their mutual convenience, including the ease of
calculating and paying royalties and other amounts to Bluebird.

5.Ownership and Inventorship of IP.

5.1Solely-Owned IP.  Subject to Section 5.2, as between the Parties, each Party
will own and retain all right, title and interest in and to any and all Know-How
and Patents arising therefrom that are discovered, created, conceived, developed
or reduced to practice solely by or on behalf of such Party under or in
connection with this License Agreement, including as part the Celgene
Development & Commercialization Program (“Solely Owned IP”).  Subject to the
licenses hereunder and the other terms and conditions of this License Agreement,
each Party will be solely responsible for the Prosecution and Maintenance, and
the enforcement and defense, of any Patents within its Solely Owned IP, and the
other Party will have no rights with respect thereto.

5.2Joint IP.  The Parties will jointly own any and all Know-How and Patents
arising therefrom that are discovered, created, conceived, developed or reduced
to practice jointly by or on behalf of the Parties, under or in connection with
this License Agreement, including as part of the Celgene Development &
Commercialization Program (“Joint IP”).  Each Party will have an undivided
one-half interest in and to Joint IP.  Each Party will exercise its ownership
rights in and to such Joint IP, including the right to license and sublicense or
otherwise to exploit, transfer or encumber its ownership interest, without an
accounting or obligation to, or consent required from, the other Party, but
subject to the licenses hereunder and the other terms and conditions of this
License Agreement, including Section 3.4.  At the reasonable written request of
a Party, the other Party will in writing grant such consents and confirm that no
such accounting is required to effect the foregoing regarding Joint IP.  Each
Party, for itself and on behalf of its Affiliates, licensees and Sublicensees,
and employees, subcontractors, consultants and agents of any of the foregoing,
hereby assigns (and to the extent such assignment can only be made in the future
hereby agrees to assign), to the other Party a joint and undivided interest in
and to all Joint IP.  The Prosecution and Maintenance, and the enforcement and
defense, of any Patents within Joint IP will be jointly managed by the Parties
on mutually agreeable terms to be entered into by the Parties at the time

20

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

any such Patents are first filed,  provided that (a) all recoveries and Patent
Costs arising from the enforcement or defense of any Patents within Joint IP,
absent further agreement, will be shared by the Parties in accordance with
Section 7.2(e) (provided that sufficient advance written notice of any such
Patent Costs is given to the Party not incurring same) and (b) Patent Costs
incurred in connection with the Prosecution and Maintenance of Patents within
Joint IP will be apportioned as set forth in Sections 6.1 and 6.3, provided that
in each case ((a) and (b)), if either Party elects not to pay any such Patent
Costs for any such Patent, the Parties will meet and agree upon an equitable way
to treat such Patent.

5.3Inventorship.  Inventorship determination for all Patents worldwide arising
from any Know-How created, conceived or developed by or on behalf of the Parties
under or in connection with this License Agreement and thus the ownership
thereof will be made in accordance with applicable United States patent Laws.

5.4Allocation.  Notwithstanding Sections 5.1 – 5.3, the Patent Committee may
allocate ownership of a particular item of intellectual property to improve the
prospects of obtaining patent protection with respect to such item of
intellectual property, even if such allocation is not in accordance with the
terms of Sections 5.1 – 5.3, so long as the Parties mutually agree to such
allocation.

6.Patent Prosecution and Maintenance.

6.1Generally.  Subject to Sections 6.2 and 6.3, Bluebird will have the sole
right to Prosecute and Maintain Patents within the Licensed IP.  Bluebird will
use commercially reasonable efforts to, where applicable and upon Celgene’s
reasonable request, separate parent Patent applications within the Licensed IP
into one or more separate Patent applications for Specific Patents, to the
extent permitted under applicable Law, where doing so would not reasonably be
expected to materially harm any Patent within the Licensed IP or other Patents
owned by Bluebird or its Affiliates, provided that the foregoing limitation will
not apply to Licensed IP that is Collaboration IP.  Bluebird will be responsible
for [***].  Celgene will be responsible for [***]. Except for costs associated
with  [***] during the License Agreement Term Celgene will be responsible for
[***].

6.2Celgene Input.  Bluebird will regularly provide Celgene with copies of all
applications for Patents within the Licensed IP, and all other material
submissions and correspondence with any patent authorities regarding such
Patents, in sufficient time to allow for review and comment by Celgene.  In
addition, Bluebird will provide Celgene and its counsel with an opportunity to
consult with Bluebird and its counsel regarding Prosecution and Maintenance of
any such Patents in the Field, and Bluebird will consider in good faith all
comments timely made by Celgene and its counsel.  In the event of any
disagreement between any of Bluebird or Celgene, Bluebird will have the final
decision-making authority with respect to the matter involved as long as
Bluebird acts in good faith.

6.3Specific Patents.  For any Patent within the Licensed IP [***] (each
“Specific Patent”), the following will apply: upon Celgene’s written request,
and provided that Bluebird reasonably agrees with Celgene that the following
Prosecution and Maintenance activities would not materially harm any other
Patent within the Licensed IP or other Patents owned by Bluebird or its

21

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Affiliates (other than Collaboration IP), Celgene will control the Prosecution
and Maintenance of the Specific Patents, and notwithstanding anything in Section
6.1 to the contrary, Celgene will be solely responsible for the payment of all
related Patent Costs.  In addition, Celgene will provide Bluebird and its
counsel with an opportunity to consult with Celgene and its counsel regarding
Prosecution and Maintenance of any such Specific Patents, and Celgene will
include or reflect all reasonable comments timely made by Bluebird and its
counsel.  Celgene acknowledges and agrees that Bluebird may grant similar rights
to other exclusive Third Party licensees under any Patent within the Licensed IP
that has claims Covering only a product that is not a Licensed Product (or its
manufacture or use) and no other product (or its manufacture or use), other than
Specific Patents.  If the Parties cannot agree whether or not any Patent within
the Licensed IP is a Specific Patent, or if Bluebird claims that the foregoing
Prosecution and Maintenance activities would materially harm any other Patent
within the Licensed IP or other Patents owned by Bluebird or any of its
Affiliates, either of the Parties may refer such dispute to a mutually
agreeable, disinterested, conflict-of-interest-free individual not affiliated or
consulting with either Party and who has at least fifteen (15) years of patent
prosecution experience in the pharmaceutical field.  Any such arbitration will
be conducted under the then-current rules of the American Arbitration
Association, and the decision of the arbitrator will be final.  

6.4Election Not to Prosecute or Maintain or Pay Patent Costs.  If Bluebird
elects not (a) to Prosecute or Maintain any Patents within the Licensed IP in
any particular country before the applicable filing deadline or continue such
activities once filed in a particular country, or (b) to pay the Patent Costs
associated with Prosecution or Maintenance of any Patents within the Licensed
IP, then in each such case Bluebird will so notify Celgene, promptly in writing
and in good time to enable Bluebird to meet any deadlines by which an action
must be taken to preserve such Patent in such country, if Celgene so
requests.  Upon receipt of each such notice by Bluebird, Celgene will have the
right, but not the obligation, to notify Bluebird in writing on a timely basis
that Celgene will assume control of the Prosecution or Maintenance of such
Patent, and bear the Patent Costs thereafter incurred by Celgene with respect
thereto.  In addition, Celgene will provide Bluebird and its counsel with an
opportunity to consult with Celgene and its counsel regarding Prosecution and
Maintenance of any such Patents, and Celgene will include or reflect all
reasonable comments timely made by Bluebird and its counsel.  If after making
such election, Celgene elects not to pay the Patent Costs associated with
Prosecution or Maintenance of any such Patent, then in each such case Celgene
will so notify Bluebird and on the ninetieth (90th) day after Bluebird’s receipt
of such notice such Patent will no longer be licensed to Celgene hereunder and
will no longer be included within the “Licensed IP” hereunder.  

6.5Third Party Rights.  To the extent that a Third Party licensor of Bluebird
has retained any right to Prosecute or Maintain any Patent within the Licensed
IP licensed to Celgene hereunder (including pursuant to an Applicable Bluebird
In-License), or otherwise be involved in such activities, Bluebird will use
commercially reasonable efforts to cause such Third Party licensor to take the
actions specified by this Section 6 (including Sections 6.6 and 6.7) in a manner
consistent with the in-license applicable thereto, but Bluebird will not be
deemed to be in breach of its obligations under this Section 6 if, after using
such commercially reasonable efforts, it is unable to comply with such
obligations because of actions taken or not taken by such Third Party licensor.

22

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6.6Patent Extensions.  Subject to the remainder of this Section 6.6, if any
election for patent term restoration or extension, supplemental protection
certificate or any of their equivalents may be made with respect to any Patent
within the Licensed IP, after consultation with Celgene, the Parties will
discuss and seek to reach mutual agreement whether or not to take such
action.  If the Parties are not able to reach mutual agreement, (a) Celgene will
have the sole right to make the final decision whether or not to seek such
patent term restoration or extension, supplemental protection certificate or any
of their equivalents with respect to Specific Patents and Patents within the
Collaboration IP licensed to Celgene hereunder and (b) Bluebird will have the
sole right to make the final decision whether or not to seek such patent term
restoration or extension, supplemental protection certificate or any of their
equivalents with respect to all other Patents within the Licensed IP.

6.7Regulatory Exclusivity Periods.  With respect to any Patent listings required
for any Regulatory Exclusivity Periods for Product, the Parties will mutually
agree on which Patents within the Licensed IP to list, provided that if the
Parties are not able to agree, Celgene will have the right to make the final
decision, and provided further that the exercise of such right by Celgene will
not increase or otherwise change the rights or obligations of the Parties
hereunder.

6.8Cooperation.  Each Party will reasonably cooperate with the other Party in
the Prosecution and Maintenance of Patents within the Licensed IP.  Such
cooperation includes promptly executing all documents, or requiring inventors,
subcontractors, employees and consultants and agents of Celgene and Bluebird and
their respective Affiliates and Sublicensees to execute all documents, as
reasonable and appropriate so as to enable the Prosecution and Maintenance of
any such Patents in any country.

6.9Patent Marking.  Celgene will mark, and will cause all other Selling Parties
to mark, Product with all Patents within the Licensed IP in accordance with
applicable Law, which marking obligation will continue for as long as (and only
for as long as) required under applicable Law.

6.10Common Interest Disclosures.  With regard to any information or opinions
disclosed pursuant to this License Agreement by one Party to the other Party
regarding Prosecution and Maintenance of Patent within the Licensed IP, or
enforcement of intellectual property and/or technology by or against Third
Parties, Bluebird and Celgene agree that they have a common legal interest in
determining the ownership, scope, validity and/or enforcement of the Licensed
IP, and whether, and to what extent, Third Party intellectual property rights
may affect the conduct of the Development and Commercialization of any Licensed
Product, and have a further common legal interest in defending against any
actual or prospective Third Party claims based on allegations of misuse or
infringement of intellectual property rights relating to the Development or
Commercialization of any Licensed Product.  Accordingly, the Parties agree that
all such information and materials obtained by the Parties from each other will
be used solely for purposes of the Parties’ common legal interests with respect
to the conduct of the Agreement.  All such information and materials will be
treated as protected by the attorney-client privilege, the work product
privilege, and any other privilege or immunity that may otherwise be
applicable.  By sharing any such information and materials, neither Party
intends to waive or limit any privilege or immunity that may apply to the shared
information and materials.  Neither Party will have the authority to waive any
privilege or immunity on behalf of the other Party without such other Party’s

23

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

prior written consent, nor will the waiver of privilege or immunity resulting
from the conduct of one Party be deemed to apply against any other Party.  This
Section 6.10 will be subject to any right granted by either Party to any Third
Party, provided that the grant of such right to such Third Party does not
conflict with the other Party’s rights or the first Party’s obligations under
this License Agreement.

7.Patent Enforcement and Defense.

7.1Notice.  Each Party will promptly notify, in writing, the other Party upon
learning of any actual or suspected Competitive Infringement of any Patents
within the Licensed IP by a Third Party, or of any claim of invalidity,
unenforceability, or non-infringement of any Patents within the Licensed IP, and
will, along with such notice, supply the other Party with any evidence in its
possession pertaining thereto.  For purposes of this License Agreement,
“Competitive Infringement” means any allegedly infringing activity in the Field
(which, for the purposes of this definition, will include all indications and
will not be limited to cancer) with respect to a Patent within the Licensed IP,
which activity (a) falls within the scope then in effect of the licenses granted
by Bluebird to Celgene as set forth in Sections 3.1, (b) is subject to Section
7.2(f), or (c) would be competitive with a Licensed Product and targets the same
Target Antigen as such Licensed Product.

7.2Enforcement and Defense.

(a)Patents within the Licensed IP and Competitive Infringement.

(i)As between the Parties, [***] will have the first right, but not the
obligation, to seek to abate any Competitive Infringement of the Patents within
the Licensed IP by a Third Party, or to file suit against any such Third Party
for such Competitive Infringement.  If [***] does not take steps to abate such
Competitive Infringement, or file suit to enforce the Patents within the
Licensed IP against such Third Party with respect to such Competitive
Infringement, within a commercially reasonably time, [***]  will have the right
(but not the obligation) to take action to enforce the Patents within the
Licensed IP against such Third Party for such Competitive Infringement.  [***]
will pay all its Patent Costs incurred for such enforcement.

(ii)Neither Party will exercise any of its enforcement rights under this Section
7.2(a) without first consulting with the other Party, provided that this
consultation requirement will not limit either Party’s rights under this Section
7.2(a).

(b)Defense.  As between the Parties, [***] will have the first right, but not
the obligation, to defend against a declaratory judgment action or other action
challenging any Patents within the Licensed IP, other than with respect to
[***].  If [***] does not take steps to defend within a commercially reasonably
time, or elects not to continue any such defense (in which case it will promptly
provide notice thereof to [***]), then [***] will have the right (but not the
obligation) to defend any such Patent.

(c)Withdrawal, Cooperation and Participation.  With respect to any infringement
or defensive action identified above in this Section 7.2:

[***]

(d)[***].

24

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(e)Damages.  Unless otherwise agreed by the Parties, all monies recovered upon
the final judgment or settlement of any action described in Section 7.2(a) or
any action described in Section 7.2(b) will be used first to [***],  with the
balance of any such recovery to be divided as follows:

(i)To the extent such recovery reflects [***];

(ii)To the extent such recovery reflects [***];

(iii)For the remainder of any such recovery, [***].

(f)Biosimilar Applications. If either Party receives a copy of an application
submitted to the FDA under subsection (k) of Section 351 of the Public Health
Service Act (“PHSA”) (a “Biosimilar Application”) naming Licensed Product as a
reference product or otherwise becomes aware that such a Biosimilar Application
has been filed (such as in an instance described in Section 351(1)(9)(C) of the
PHSA), such Party will, [***]:

[***]

7.3Third Party Rights.  To the extent that a Third Party licensor of Bluebird
has retained any right to (a) defend against a declaratory judgment action or
other action challenging any Patents within the Licensed IP,  (b) seek to abate
any Competitive Infringement of the Patents within the Licensed IP by a Third
Party, or (c) take any other actions described in Section 7.2(f) for any Patent
within the Licensed IP licensed to Celgene hereunder (including pursuant to an
Applicable Bluebird In-License), or otherwise be involved in such activities,
Bluebird will use commercially reasonable efforts to cause such Third Party
licensor to take the actions specified by this Section 7.3 in a manner
consistent with the in-license applicable thereto, but Bluebird will not be
deemed to be in breach of its obligations under this Section 7.3 if, after using
such commercially reasonable efforts, it is unable to comply with such
obligations because of actions taken or not taken by such Third Party
licensor.  

8.Confidentiality.

The Parties acknowledge and agree that terms of this License Agreement and all
Materials, ideas and information of any kind, whether in written, oral,
graphical, machine-readable or other form, whether or not marked as confidential
or proprietary, which are transferred, disclosed or made available by a Party or
at the request of a Party, including any of the foregoing of Third Parties, will
be subject to the provisions of Section 10 of the Master Collaboration
Agreement. The Parties agree to issue a joint press release promptly following
the License Agreement Effective Date, the form of which shall be mutually
approved by the Parties.A redacted version of this License Agreement will be
agreed to by the Parties and shall be consistent with the corresponding redacted
version of this License Agreement in such manner as is provided in Section 8.3
of the Master Collaboration Agreement.

9.Warranties; Limitations of Liability; Indemnification.

9.1Representations and Warranties.  Each Party represents and warrants to the
other as of the License Agreement Effective Date that it has the legal right and
power to enter into this License Agreement, to extend the rights and licenses
granted or to be granted to the other in this License Agreement, and to fully
perform its obligations hereunder.

25

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9.2Additional Representations and Warranties of Bluebird.  Except as set forth
in Schedule 9.2, Bluebird represents and warrants to Celgene that, as of the
License Agreement Effective Date:

(a)Licensed IP.  Appendix F sets forth a complete and accurate list of all
Patents included in the Licensed IP, indicating the owner, licensor and/or
co-owner(s), if applicable, and, for any Elected Candidate and Licensed
Product-relevant subject matter or Materials, if no Patent is specifically
licensed, a list of all subject matter or Materials that are included in the
Licensed IP, including those licensed under a materials use license or
equivalent.  Bluebird Controls the Patents listed on Appendix F and the Know-How
within the Licensed IP, and is entitled to grant the licenses specified
herein.  Bluebird has not granted to any Third Party any rights or licenses
under such Patents or Know-How within the Licensed IP that would conflict with
the licenses granted to Celgene hereunder.

(b)Third Party Agreements.  The Applicable Bluebird In-Licenses are valid and
binding obligations of Bluebird and, to the Knowledge of Bluebird, the
applicable licensor, enforceable against Bluebird and, to the Knowledge of
Bluebird, the applicable licensor, in accordance with their terms, except as may
be limited by general principles of equity (regardless of whether considered in
a proceeding at law or in equity) and by applicable bankruptcy, insolvency,
moratorium and other similar Laws of general application relating to or
affecting creditors’ rights generally.  Neither Bluebird nor any of its
Affiliates has received any notice of any counterparty’s intention to terminate
any Applicable Bluebird In-License in whole or in part or any notice requesting
any amendment, alteration or modification of such Applicable Bluebird In-License
or any sublicense or assignment thereunder.  There is no breach or default, or
event which upon notice or the passage of time, or both, could give rise to any
breach or default, in the performance of any Applicable Bluebird In-License by
Bluebird or any of its Affiliates or, to the Knowledge of Bluebird, the
counterparty thereto, and Bluebird has not received any notice of any such
breach, default or event.  Except for the Applicable Bluebird In-Licenses,
neither Bluebird nor any of its Affiliates is a party to any license, sublicense
or other agreement pursuant to which Bluebird or such Affiliate has received a
license or other rights relating to the Elected Candidate or Licensed
Product.  All Patents and Know-How licensed to Bluebird under the Applicable
Bluebird In-Licenses are Controlled by Bluebird for purposes of the licenses
granted to Celgene under this License Agreement.

(c)Patents.  To Bluebird’s Knowledge, the Patents listed on Appendix F have been
procured or are being procured from the respective patent offices in accordance
with applicable Law.  None of the Patents included in the Licensed IP is or has
been involved in any opposition, cancellation, interference, reissue or
reexamination proceeding, and no Licensed IP is the subject of any judicial,
administrative or arbitral order, award, decree, injunction, lawsuit, proceeding
or stipulation.  Neither Bluebird nor any of its Affiliates has received any
notice alleging that the Patents in the Licensed IP are invalid or
unenforceable, or challenging Bluebird’s ownership of or right to use any such
rights.

(d)No Conflicts.  The execution, delivery and performance by Bluebird of this
License Agreement and the consummation of the transactions contemplated hereby
will not result in any violation of, conflict with, result in a breach of or
constitute a default under any understanding, contract or agreement to which
Bluebird is a party or by which it is bound.  Neither Bluebird nor

26

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

any of its Affiliates has entered into any agreement or otherwise licensed,
granted, assigned, transferred, conveyed or otherwise encumbered or disposed of
any right, title or interest in or to any of its assets, including any
intellectual property rights, that would in any way conflict with or impair the
scope of any rights or licenses granted to Celgene hereunder.

(e)Outlicenses.  Appendix G sets forth a complete and accurate list of all
agreements relating to the licensing, sublicensing or other granting of rights
by Bluebird to any Person with respect to the Licensed IP and the Target
Antigen, and Bluebird has provided complete and accurate copies of all such
agreements to Celgene.  Except for the Applicable Bluebird In-Licenses, Bluebird
and its Affiliates are not subject to any payment obligations to Third Parties
as a result of the execution or performance of this License Agreement.  Neither
Bluebird nor any of its Affiliates has granted any liens or security interests
on the Licensed IP and the Licensed IP is free and clear of any mortgage,
pledge, claim, security interest, covenant, easement, encumbrance, lien or
charge of any kind.

(f)No Proceedings.  There is no action, suit, proceeding or investigation
pending or, to the Knowledge of Bluebird, currently threatened in writing
against or affecting Bluebird that questions the validity of this License
Agreement or the right of Bluebird to enter into this License Agreement or
consummate the transactions contemplated hereby.

(g)No Infringement.  Neither Bluebird nor any of its Affiliates has received any
notice of any claim that any Patent, Know-How or other intellectual property
Controlled by a Third Party would be infringed or misappropriated by the
production, use, research, Development, Manufacture or Commercialization of the
Elected Candidate or Licensed Product pursuant to this License Agreement, and,
to the Knowledge of Bluebird, there are no Patents, Know-How or other
intellectual property owned by a Third Party and not included in the Licensed IP
or In-Licensed IP that are necessary for the production, use, research,
Development, Manufacture or Commercialization of Elected Candidate or Licensed
Product.

9.3Disclaimers.  Without limiting the respective rights and obligations of the
Parties expressly set forth herein, each Party specifically disclaims any
guarantee that any Licensed Product will be successful, in whole or in part.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LICENSE AGREEMENT, THE PARTIES
MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO ANY PATENTS, KNOW-HOW, ELECTED CANDIDATE OR LICENSED
PRODUCT, INCLUDING WARRANTIES OF VALIDITY OR ENFORCEABILITY OF ANY PATENT
RIGHTS, TITLE, QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, PERFORMANCE, AND NONINFRINGEMENT OF ANY THIRD PARTY PATENTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS.

9.4[***].

9.5Performance by Others.  The Parties recognize that each Party may perform
some or all of its obligations under this License Agreement through Affiliates
and permitted subcontractors provided, however, that each Party will remain
responsible and liable for the performance by its

27

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Affiliates and permitted subcontractors and will cause its Affiliates and
permitted subcontractors to comply with the provisions of this License Agreement
in connection therewith.

9.6Indemnification.

(a)Indemnification by Celgene.  Celgene will indemnify Bluebird, its Affiliates
and their respective directors, officers, employees, Third Party licensors and
agents, and their respective successors, heirs and assigns (collectively,
“Bluebird Indemnitees”), and defend and save each of them harmless, from and
against any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) in connection
with any and all suits, investigations, claims or demands of Third Parties
(collectively, “Third Party Claims”) against the Bluebird Indemnitees arising
from or occurring as a result of: (i) the material breach by Celgene of any term
of this License Agreement; (ii) any gross negligence or willful misconduct on
the part of Celgene in performing its obligations under this License Agreement;
or (iii) the Development or Commercialization by or on behalf of Celgene or any
of its Affiliates or Sublicensees of Elected Candidate or Licensed Product,
except in each case for those Losses for which Bluebird has an obligation to
indemnify Celgene pursuant to Section 9.6(b), as to which Losses each Party will
indemnify the other to the extent of their respective liability; provided,
however, that Celgene will not be obligated to indemnify Bluebird Indemnitees
for any Losses to the extent that such Losses arise as a result of gross
negligence or willful misconduct on the part of an Bluebird Indemnitee.

(b)Indemnification by Bluebird.  Bluebird will indemnify Celgene, its Affiliates
and their respective directors, officers, employees and agents, and their
respective successors, heirs and assigns (collectively, “Celgene Indemnitees”),
and defend and save each of them harmless, from and against any and all Losses
in connection with any and all Third Party Claims against Celgene Indemnitees
arising from or occurring as a result of: (i) the material breach by Bluebird of
any term of this License Agreement; (ii) any gross negligence or willful
misconduct on the part of Bluebird in performing its obligations under this
License Agreement; or (iii) the Development by or on behalf of Bluebird or any
of its Affiliates or Sublicensees of Elected Candidate or Licensed Product,
except in each case for those Losses for which Celgene has an obligation to
indemnify Bluebird pursuant to Section 9.6(a), as to which Losses each Party
will indemnify the other to the extent of their respective liability for the
Losses; provided, however, that Bluebird will not be obligated to indemnify
Celgene Indemnitees for any Losses to the extent that such Losses arise as a
result of gross negligence or willful misconduct on the part of a Celgene
Indemnitee.

(c)Notice of Claim.  All indemnification claims provided for in Sections 9.6(a)
and 9.6(b) will be made solely by such Party to this License Agreement (the
“Indemnified Party”).  The Indemnified Party will promptly notify the
indemnifying Party (an “Indemnification Claim Notice”) of any Losses or the
discovery of any fact upon which the Indemnified Party intends to base a request
for indemnification under Sections 9.6(a) and 9.6(b), but in no event will the
indemnifying Party be liable for any Losses that result from any delay in
providing such notice.  Each Indemnification Claim Notice must contain a
description of the claim and the nature and estimated amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time).  The
Indemnified Party will furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.

28

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(d)Defense, Settlement, Cooperation and Expenses.

(i)Control of Defense.  At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice, provided however that (A) the Third Party Claim
solely seeks monetary damages and (B) the indemnifying Party expressly agrees in
writing that as between the indemnifying Party and the Indemnified Party, the
indemnifying Party will be solely obligated to satisfy and discharge the Third
Party Claim in full and is able to reasonably demonstrate that it has sufficient
financial resources (the matters described in (A) and (B), the “Litigation
Conditions”).  The assumption of the defense of a Third Party Claim by the
indemnifying Party will not be construed as an acknowledgment that the
indemnifying Party is liable to indemnify the Indemnified Party in respect of
the Third Party Claim, nor will it constitute a waiver by the indemnifying Party
of any defenses it may assert against the Indemnified Party’s claim for
indemnification.  Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party (the indemnifying
Party will consult with the Indemnified Party with respect to a possible
conflict of interest of such counsel retained by the indemnifying Party).  In
the event the indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party will immediately deliver to the indemnifying Party all
original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim.  Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 9.6(d)(ii), the indemnifying Party will not be liable to the
Indemnified Party for any legal costs or expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
Third Party Claim.  The Indemnified Party may, at any time, assume the defense
of a Third Party Claim if at any time the Litigation Conditions are not
satisfied with respect to such Claim.  In the event that it is ultimately
determined that the indemnifying Party is not obligated to indemnify, defend or
hold harmless the Indemnified Party from and against the Third Party Claim, the
Indemnified Party will reimburse the indemnifying Party for any and all costs
and expenses (including attorneys’ fees and costs of suit) and any Third Party
Claims incurred by the indemnifying Party in its defense of the Third Party
Claim.

(ii)Right to Participate in Defense.  Without limiting Section 9.6(d)(i), any
Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (A) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (B) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 9.6(d)(i) (in which case the Indemnified Party will
control the defense), (C) the interests of the Indemnified Party and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
applicable Law, ethical rules or equitable principles, or (D) the indemnifying
Party no longer satisfies the Litigation Conditions, in which case the
indemnifying Party will assume [***] of any such costs and expenses of counsel
for the Indemnified Party.

29

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(iii)Settlement.  With respect to any Third Party Claims that relate solely to
the payment of money damages in connection with a Third Party Claim and that
will not result in the Indemnified Party’s becoming subject to injunctive or
other relief or otherwise adversely affecting the business of the Indemnified
Party in any manner, and as to which the indemnifying Party will have
acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, and subject to the Litigation Conditions being satisfied, the
indemnifying Party will have the sole right to agree to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, will deem
appropriate.  With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 9.6(d)(i), the indemnifying Party will have
authority to agree to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (such consent not to be unreasonably withheld, delayed or
conditioned).  The indemnifying Party will not be liable for any settlement or
other disposition of a Loss by an Indemnified Party that is reached without the
prior written consent of the indemnifying Party.  Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party will admit any liability with respect to or settle, compromise
or discharge, any Third Party Claim without the prior written consent of the
indemnifying Party, such consent not to be unreasonably withheld, delayed or
conditioned.

(iv)Cooperation.  If the indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party will, and will cause each other
Indemnified Party to, cooperate in the defense or prosecution thereof and will
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith.  Such cooperation will
include access during normal business hours afforded to indemnifying Party to,
and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such Third Party Claim, and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket costs and expenses in connection therewith.

(v)Costs and Expenses.  Except as provided above in this Section 9.6(d), the
costs and expenses, including attorneys’ fees and expenses, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

9.7Insurance.  Each Party will maintain at its sole cost and expense, an
adequate liability insurance or self-insurance program (including product
liability insurance) to protect against potential liabilities and risk arising
out of activities to be performed under this License Agreement, and any
agreement related hereto and upon such terms (including coverages, deductible
limits and self-insured retentions) as are customary in the U.S. pharmaceutical
industry for the activities to be conducted by such Party under this License
Agreement.  Subject to the preceding sentence, such liability insurance or
self-insurance program will insure against all types of liability, including

30

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

personal injury, physical injury or property damage arising out of the
manufacture, sale, use, distribution or marketing of Licensed Product.  The
coverage limits set forth herein will not create any limitation on a Party’s
liability to the other under this License Agreement.

10.Term and Termination.

10.1Term.  This License Agreement will commence as of the License Agreement
Effective Date and, unless sooner terminated in accordance with the terms hereof
or by mutual written consent, will continue on a country-by-country basis, until
there are no more payments owed Bluebird on Licensed Product in such country
(the longest such period of time for any Licensed Product hereunder, the
“License Agreement Term”).  Upon there being no more such payments hereunder for
any such Licensed Product in such country, the licenses contained in Section 3.1
for such Licensed Product will become fully paid up and will remain exclusive
with respect to such Licensed Product in such country.

10.2Termination by Bluebird.

(a)Breach.  Bluebird will have the right to terminate this License Agreement in
full upon delivery of written notice to Celgene in the event of any material
breach by Celgene of any terms and conditions of this License Agreement in a
manner that fundamentally frustrates the transactions contemplated by this
License Agreement, provided that such termination will not be effective if such
breach, has been cured within [***] after written notice thereof is given by
Bluebird to Celgene specifying the nature of the alleged breach (or, if such
default cannot be cured within such [***] period, within [***] after such notice
if Celgene commences actions to cure such default within such [***] period and
thereafter diligently continues such actions, but fails to cure the default by
the end of such [***]; provided, however, that to the extent such material
breach involves the failure to make a payment when due, such breach must be
cured within [***] after written notice thereof is given by Bluebird to Celgene.

(b)Termination for IP Challenge.  Bluebird will have the right to terminate this
License Agreement in full upon written notice to Celgene in the event that
Celgene or any of its Affiliates or Sublicensees directly or indirectly
challenges in a legal or administrative proceeding the patentability,
enforceability or validity of any Patents within the Licensed IP (except as a
defense against a claim, action or proceeding asserted by Bluebird against
Celgene or its Affiliates or Sublicensees) (a “Patent Challenge”); provided that
with respect to any such Patent Challenge by any Sublicensee of Celgene, (i)
Bluebird will not have the right to terminate this License Agreement under this
Section 10.2(b) if Celgene (A) causes such Patent Challenge  to be terminated or
dismissed or (B) terminates such Sublicensee’s sublicense to the Patents being
challenged by the Sublicensee, in each case ((A) and (B)) within [***]
Bluebird’s notice to Celgene under this Section 10.2(b), and (ii) Bluebird may
terminate this License Agreement only with respect to the country or countries
in which such Sublicensee has commenced a Patent Challenge unless such country
or countries are the United States, France, Germany, Italy, Spain and/or the
United Kingdom, in which case Bluebird may terminate this entire License
Agreement.  In the event Celgene intends to assert a Patent Challenge in any
forum, not less than [***]  prior to making any such assertion, Celgene will
provide to Bluebird a complete written disclosure of each basis known to Celgene
for such assertion.  Notwithstanding the foregoing, Bluebird’s termination right
under this Section 10.2(b) will not apply to any Affiliate of Celgene that first
becomes an

31

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Affiliate of Celgene after the Effective Date of this License Agreement in
connection with a Business Combination, where such Affiliate of Celgene was
undertaking activities in connection with a Patent Challenge prior to such
Business Combination; provided however that Celgene causes such Patent Challenge
to terminate within forty-five (45) days after such Business Combination.

10.3Termination by Celgene.

(a)Breach.  Celgene will have the right to terminate this License Agreement in
full upon delivery of written notice to Bluebird in the event of any material
breach by Bluebird of any terms and conditions of this License Agreement in a
manner that fundamentally frustrates the transactions contemplated by this
License Agreement, provided that such termination will not be effective if such
breach has been cured within [***] after written notice thereof is given by
Celgene to Bluebird specifying the nature of the alleged breach (or, if such
default cannot be cured within such [***] period, within [***] after such notice
if Bluebird commences actions to cure such default within such [***] period and
thereafter diligently continues such actions, but fails to cure the default by
the end of such [***].

(b)Discretionary Termination.  Beginning with the [***], Celgene will have the
right to terminate this License Agreement in full at its discretion for any
reason by delivering written notice to Bluebird, such termination to be
effective [***] following the date of such notice.

(c)Alternative to Termination Under Section 10.3(a).  If Celgene has the right
to terminate this License Agreement under Section 10.3(a) (including expiration
of all applicable cure periods thereunder), in lieu of exercising such
termination right, Celgene may elect once by written notice to Bluebird before
the end of such applicable cure period to have this License Agreement continue
in full force and effect and instead have, starting immediately after the end of
such applicable cure period, any future Milestone Payments set forth in Section
4.2 and the royalty rates set forth in the table set forth in Section 4.3(a) be
reduced by [***], provided that such reduction will not apply if such future
Milestone Payments and royalty rates have already been reduced pursuant to
Section 11.4(c) of the Master Collaboration Agreement.

10.4Effects of Termination.  Upon termination (but not expiration pursuant to
Section 10.1) of this License Agreement for any reason:

(a)Wind Down.  Celgene will responsibly wind-down, in accordance with accepted
pharmaceutical industry norms and ethical practices, any on-going clinical
studies for which it has responsibility hereunder in which patient dosing has
commenced or, if reasonably practicable and requested by Bluebird, allow
Celgene, its Affiliates or its Sublicensees to complete such trials.  Celgene
will be responsible for any costs associated with such wind-down.  Bluebird will
pay all costs incurred by either Party to complete such studies should Bluebird
request that such studies be completed.

(b)Sublicenses.  A termination of this License Agreement will not automatically
terminate any sublicense granted by Celgene pursuant to Section 3.3 for
Commercialization rights with respect to a non-Affiliated Sublicensee, provided
that (i) such Sublicensee is not then (A) in material breach of any provision of
this License Agreement or (B) in material breach of the applicable sublicense
agreement or otherwise in breach of such sublicense agreement in a manner

32

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

that would give rise to a right of termination on the part of Celgene, (ii) if
Bluebird terminates this License Agreement pursuant to Section 10.2(a) for
Celgene’s failure to fulfill its payment obligations hereunder, such Sublicensee
agrees to and does pay to Bluebird all outstanding amounts that accrued as a
result of such Sublicensee’s activities under the sublicense, (iii) Bluebird
will have the right to step into the role of Celgene as sublicensor under any
such sublicense executed after the License Agreement Effective Date, with all
the rights that Celgene had under such sublicense, solely with respect to the
Licensed IP, prior to termination of this License Agreement (including the right
to receive any payments to Celgene by such Sublicensee that accrue from and
after the date of the termination of this License Agreement solely with respect
to the Licensed IP), (iv) such Sublicensee will pay to Bluebird all amounts that
Celgene would have been obligated to pay to Bluebird hereunder with respect to
such Sublicensee’s activities had this License Agreement not terminated (less
any amounts received by Bluebird in clause (iii) above) and (v) the survival of
such sublicense will not result in an imposition of any additional obligations
on the part of Bluebird that are not included within the scope of this License
Agreement.  Celgene will include in any sublicense agreement executed after the
License Agreement Effective Date that relates solely to the Licensed IP a
provision in which said Sublicensee acknowledges its obligations to Bluebird
under this Section 10.4(b).

(c)Cessation of Rights.  Except as otherwise expressly provided in Section
10.4(b), all rights and licenses granted by Bluebird to Celgene in Section 3
will terminate, and Celgene and its Affiliates and Sublicensees will cease all
use of Licensed IP and all Development, Manufacture and Commercialization of
Elected Candidate and Licensed Product.

(d)Regulatory Approvals.  To the extent permitted by applicable Law, and subject
to Bluebird paying commercially reasonable compensation to Celgene for the
assets to be transferred pursuant to this Section 10.4(d) (such compensation to
either be mutually agreed to or determined through arbitration as provided in
Section 10.4(g) below, and such compensation to be reduced by [***]  from what
would be commercially reasonable compensation if this License Agreement is
terminated by Bluebird pursuant to Section 10.2(a)), all Regulatory Approvals
and other regulatory filings and communications owned (in whole or in part) or
otherwise Controlled by Celgene and its Affiliates and Sublicensees solely
relating to the Elected Candidate and/or Licensed Product, and all other
documents solely relating to and necessary to further Develop and Commercialize
Elected Candidate and Licensed Product, as such items exist as of the effective
date of such termination (including all solely related completed and ongoing
clinical studies) will be assigned to Bluebird, and Celgene will provide to
Bluebird one (1) copy of the foregoing and all documents contained in or
referenced in any such items, together with the raw and summarized data for any
clinical studies (and where reasonably available, electronic copies
thereof).  In the event of failure to obtain assignment, subject to the Parties
agreeing on commercially reasonable compensation for the right to access and
reference, Celgene hereby consents and grants to Bluebird the right to access
and reference (without any further action required on the part of Celgene, whose
authorization to file this consent with any Regulatory Authority is hereby
granted) any such item.

(e)Licenses.   Subject to Bluebird paying (i) commercially reasonable
compensation to Celgene for the licenses to be granted pursuant to  subsection
(A) of this Section 10.4(e) (such compensation to either be mutually agreed to
or determined through arbitration as provided in Section 10.4(g) below, and such
compensation to be reduced by [***] from what would be

33

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

commercially reasonable compensation if this License Agreement is terminated by
Bluebird pursuant to Section 10.2(a)), and (ii) amounts payable to Celgene’s
applicable licensors as set forth below, Celgene will grant to Bluebird and its
Affiliates (A) a worldwide, perpetual and irrevocable, nontransferable (except
in connection with a permitted assignment of this License Agreement in
accordance with Section 11.12), exclusive license, with the right to grant
sublicenses through multiple tiers (subject to Section 3.3(b), mutatis
mutandis), under  the Celgene Licensed Product IP, and (B) an exclusive
sublicense under the Celgene Licensed Product In-Licensed IP, in each case ((A)
and (B)) to the extent such Celgene Licensed Product IP and Celgene Licensed
Product In-Licensed IP are used in or Cover the Licensed Product as of the
effective date of termination and to the extent such Celgene Licensed Product IP
and Celgene Licensed Product In-Licensed IP exist as of the effective date of
such termination (including in each case any additions, divisions,
continuations, continuations-in-part, invention certificates, substitutions,
reissues, reexaminations, extensions, registrations, supplementary protection
certificates and renewals of such Celgene Licensed Product IP and Celgene
Licensed Product In-Licensed IP) solely to the extent necessary to research,
Develop, Manufacture and Commercialize the Elected Candidate and Licensed
Product.  With respect to grants of a sublicense under subsection (B) above,
Bluebird will be responsible for all amounts payable to the applicable licensor,
excluding maintenance fee payments, payments that are trigged by the grant of a
sublicense (but including payments triggered by further grants of sublicenses by
Bluebird or its sublicensees) and Patent Costs, that are attributable to
Bluebird as a sublicensee thereunder under this License Agreement and Celgene
will pay same and Bluebird will reimburse Celgene for [***] of such payments
within thirty (30) days of receipt of Celgene’s written invoice
therefor.  Celgene will provide Bluebird with copies of all applicable Celgene
Licensed Product In-Licenses promptly following the effective date of the
termination of this License Agreement. The Prosecution and Maintenance and
enforcement and defense rights and obligations of the Parties with respect to
any Patents licensed or sublicensed to Bluebird pursuant to this Section 10.4(e)
will be discussed and agreed to by the Parties, with the understanding that such
Prosecution and Maintenance and enforcement and defense rights and obligations
will be substantially similar to those set forth in Section 6, with the roles of
Bluebird and Celgene reversed (and such other changes as are appropriate from
the context, and taking into account any rights retained by a Third Party
licensor of Celgene to Prosecute and Maintain or enforce and defend any Patent
sublicensed to Bluebird under this Section 10.4(e)).   Bluebird will abide, and
will cause all its Affiliates and applicable sublicensees to abide, by all
requirements of each Celgene Licensed Product In-License under which Bluebird is
sublicensed under this Section 10.4(e) in all material respects (and in any case
in all respects in the case that failure to so abide would result in a breach
under the Celgene Licensed Product In-License), to the extent applicable to
sublicensees thereunder and to the extent disclosed by Celgene to Bluebird, with
the understanding that disclosure by Celgene of any Celgene Licensed Product
In-License to Bluebird will be deemed disclosure of such requirements of such
Celgene Licensed Product In-License to Bluebird.  

(f)Trademarks.  Subject to Bluebird paying commercially reasonable compensation
to Celgene for the license to be granted pursuant to this Section 10.4(f) (such
compensation to either be mutually agreed to or determined through arbitration
as provided in Section 10.4(g) below, and such compensation to be reduced by
[***] from what would be commercially reasonable compensation if this License
Agreement is terminated by Bluebird pursuant to Section

34

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10.2(a)), Celgene will exclusively license to Bluebird any registered or
unregistered trademarks or internet domain names that are specific to and solely
used for the Licensed Product worldwide (it being understood that the foregoing
will not include any trademarks or internet domain names that contain the
corporate or business name(s) of Celgene).

(g)Commercially Reasonable Compensation.  If the Parties are unable to agree on
the amount of commercially reasonable compensation payable by Bluebird to
Celgene pursuant to Sections 10.4(d), 10.4(e) or 10.4(f) within ten (10) days of
the effective date of termination of this License Agreement, [***].

(h)Country Termination.  If this License Agreement is terminated only with
respect to a specific country pursuant to Section 10.2(b), the provisions of
this Section 10.4 will apply only with respect to such terminated country.

10.5Survival.  In addition to the termination consequences set forth in Section
10.4, the following provisions will survive termination or expiration of this
License Agreement: Sections 1, 3.3 (mutatis mutandis with respect to licenses
granted to Bluebird under Section 10.4), 3.6, 3.7, 4.4, 5, 8, 9.3, 9.4, 9.6,
9.7, 10.4, 10.5 and 11.  Termination or expiration of this License Agreement
will not relieve the Parties of any liability or obligation which accrued
hereunder prior to the effective date of such termination or expiration nor
preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this License
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.  All other rights and obligations will terminate upon expiration of
this License Agreement.

10.6Right to Set-off.  Notwithstanding anything to the contrary in this License
Agreement, each Party has the right at all times to retain and set off against
all amounts due and owing to the other Party as determined in a final judgment
any damages recovered by such Party for any Losses incurred by such Party.

11.General Provisions.

11.1Cumulative Remedies and Irreparable Harm.  All rights and remedies of the
Parties hereunder will be cumulative and in addition to all other rights and
remedies provided hereunder or available by agreement, at law or
otherwise.  Each Party acknowledges and agrees that breach of any of the terms
or conditions of this License Agreement would cause irreparable harm and damage
to the other and that such damage may not be ascertainable in money damages and
that as a result thereof the non-breaching Party would be entitled to seek from
a court equitable or injunctive relief restraining any breach or future
violation of the terms contained herein by the breaching Party without the
necessity of proving actual damages or posting bond.  Such right to equitable
relief is in addition to whatever remedies either Party may be entitled to as a
matter of law or equity, including money damages.

11.2Business Combination and IP.  

(a)Bluebird Business Combination.  Notwithstanding anything to the contrary
herein, for purposes of this License Agreement, no Know-How, Materials, Patents,
Regulatory Data, Regulatory Filings or Regulatory Approvals not Controlled by
Bluebird or any of its Affiliates prior to a Business Combination of Bluebird
will be Controlled for purposes of this License Agreement after such Business
Combination of Bluebird, other than (i) Applicable Bluebird In-

35

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Licenses to the extent in effect immediately prior to such Business Combination
of Bluebird, (ii) Collaboration IP, and (iii) any Patent that claims priority,
directly or indirectly, to any other Patent first Controlled before such
Business Combination of Bluebird will be Controlled thereafter no matter when
such Patent is filed or issued.

(b)Celgene Business Combination.  Notwithstanding anything to the contrary
herein, for purposes of this License Agreement, no Know-How, Materials, Patents
Regulatory Data, Regulatory Filings or Regulatory Approvals not Controlled by
Celgene or any of its Affiliates prior to a Business Combination of Celgene will
be Controlled for purposes of this License Agreement after such Business
Combination of Celgene, other than Collaboration IP, and except that any Patent
that claims priority, directly or indirectly, to any other Patent first
Controlled before such Business Combination of Celgene will be Controlled
thereafter no matter when such Patent is filed or issued.

11.3Relationship of Parties.  Nothing in this License Agreement is intended or
will be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the Parties.  No Party will incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided therein.  There are no express or implied third party beneficiaries
hereunder (except for Bluebird Indemnitees and Celgene Indemnitees for purposes
of Section 9.6).

11.4Compliance with Law.  Each Party will perform or cause to be performed any
and all of its obligations or the exercise of any and all of its rights
hereunder in good scientific manner and in compliance with all applicable
Law.  Without limiting the foregoing, Bluebird will comply with comply with all
applicable Laws and regulations (including U.S. Foreign Corrupt Practices Act
and any other applicable anti-bribery or anti-kickback laws or regulations).

11.5Force Majeure.  Neither Party will be liable to the other for failure of or
delay in performing obligations set forth in this License Agreement (other than
any obligation to pay monies when due), and neither will be deemed in breach of
such obligations, if such failure or delay is due to natural disasters or any
causes reasonably beyond the control of such Party; provided that the Party
affected will promptly notify the other of the force majeure condition and will
exert reasonable efforts to eliminate, cure or overcome any such causes and to
resume performance of its obligations as soon as possible.

11.6Governing Law.  This License Agreement will be governed by and construed in
accordance with the Laws of the State of New York, without respect to its
conflict of laws rules, provided that any dispute relating to the scope,
validity, enforceability or infringement of any Patents or Know-How will be
governed by, and construed and enforced in accordance with, the substantive Laws
of the jurisdiction in which such Patents or Know-How apply.

11.7Counterparts; Facsimiles.  This License Agreement may be executed in one or
more counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument.  Facsimile or PDF
execution and delivery of this License Agreement by either Party will constitute
a legal, valid and binding execution and delivery of this License Agreement by
such Party

36

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11.8Headings.  All headings in this License Agreement are for convenience only
and will not affect the meaning of any provision hereof.

11.9Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this License Agreement.  Accordingly, the rule of construction that any
ambiguity in this License Agreement will be construed against the drafting party
will not apply.

11.10Interpretation.  Whenever any provision of this License Agreement uses the
term “including” (or “includes”), such term will be deemed to mean “including
without limitation” (or ”includes without limitations”).  “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this License Agreement
as an entirety and not solely to the particular portion of this License
Agreement in which any such word is used.  All definitions set forth herein will
be deemed applicable whether the words defined are used herein in the singular
or the plural.  Unless otherwise provided, all references to Sections and
Appendices in this License Agreement are to Sections and Appendices of this
License Agreement.  References to any Sections include Sections and subsections
that are part of the related Section (e.g., a section numbered “Section 2.1”
would be part of “Section 2”, and references to “Section 2.1” would also refer
to material contained in the subsection described as “Section 2.1(a)”).

11.11Binding Effect.  This License Agreement will inure to the benefit of and be
binding upon the Parties, their Affiliates, and their respective lawful
successors and assigns.

11.12Assignment.  This License Agreement may not be assigned by either Party,
nor may either Party delegate its obligations or otherwise transfer licenses or
other rights created by this License Agreement, except as expressly permitted
hereunder or otherwise without the prior written consent of the other Party,
which consent will not be unreasonably withheld, delayed or conditioned;
provided that without consent (a) Celgene may assign this License Agreement to
(i) an Affiliate or (ii) its successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets, and (a)
Bluebird may assign this License Agreement to (i) an Affiliate or (ii) its
successor in connection with the merger, consolidation, or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this License Agreement; provided further that, except in
the case where a Party is involved in a merger or consolidation where it is the
surviving entity and no assets of such Party that are subject to this License
Agreement have been transferred as a result of such merger or
consolidation,  (A) such assigning Party provides the other Party to this
License Agreement with at least thirty (30) business days advance written notice
of such assignment(s) and the assigning Party agrees in a written agreement
delivered prior to such assignment(s) to the non-assigning Party (and upon which
such non-assigning Party may rely) to remain fully liable for the performance of
its obligations under this License Agreement by its assignee(s), (B) the
assignee(s) agree in a written agreement delivered prior to such assignment(s)
to the non-assigning Party (and upon which such non-assigning Party may rely) to
assume performance of all such assigned obligations, (C) in the case of any
assignment by Bluebird, all Licensed IP licensed to Celgene under this License
Agreement will be transferred to such assignee(s) effective as of such
assignment(s), (D) all of the matters referred to in clauses (A), (B) and (C),
as applicable, will be set forth in documentation reasonably acceptable to the
non-assigning Party prior to any such assignment(s) (and with such reasonable

37

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

acceptance not to be unreasonably withheld, conditioned or delayed) and in all
cases will provide the non-assigning Party with the full benefits of its rights
under this License Agreement (after taking into account all risks involving
applicable counter-party performance and bankruptcy and insolvency risks,
including those involving contractual rejection under 11 USC §365) as if no such
assignment(s) had occurred, and (E) in the case of any assignment, the assigning
Party will reimburse the non-assigning Party for all of the legal fees and
expenses incurred by such non-assigning Party in connection with the matters set
forth in clause (D) of this sentence in an aggregate amount not to exceed [***],
and provided, further, that if Bluebird wishes to assign any Licensed IP to its
Affiliates, it will be permitted to do so conditioned on each such Affiliate
becoming a party to this License Agreement, in the form of an amendment to this
License Agreement executed by Celgene, Bluebird and such Affiliate, pursuant to
which such Affiliate would agree to assume all obligations hereunder, and grant
to Celgene all rights hereunder, with respect to the Licensed IP.  The terms of
this License Agreement will be binding upon and will inure to the benefit of the
successors, heirs, administrators and permitted assigns of the Parties.  Any
purported assignment in violation of this Section 11.12 will be null and void ab
initio.   

11.13Notices.  All notices, requests, demands and other communications required
or permitted to be given pursuant to this License Agreement will be in writing
and will be deemed to have been duly given upon the date of receipt if delivered
by hand, recognized international overnight courier, confirmed facsimile
transmission, or registered or certified mail, return receipt requested, postage
prepaid to the applicable address or facsimile number set forth in Section 13.14
of the Master Collaboration Agreement.  Either Party may change its designated
address and facsimile number by notice to the other Party in the manner provided
in this Section 11.13.

11.14Amendment and Waiver.  This License Agreement may be amended, supplemented,
or otherwise modified only by means of a written instrument signed by both
Parties; provided that any unilateral undertaking or waiver made by one Party in
favor of the other will be enforceable if undertaken in a writing signed by the
Party to be charged with the undertaking or waiver.  Any waiver of any rights or
failure to act in a specific instance will relate only to such instance and will
not be construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.

11.15Severability.  In the event that any provision of this License Agreement
will, for any reason, be held to be invalid or unenforceable in any respect,
such invalidity or unenforceability will not affect any other provision hereof,
and the Parties will negotiate in good faith to modify this License Agreement to
preserve (to the extent possible) their original intent.

11.16Entire Agreement.  This License Agreement, together with the Master
Collaboration Agreement, is the sole agreement with respect to the subject
matter and supersedes all other agreements and understandings between the
Parties with respect to same (including Confidential Agreement).  In the event
of any conflict between the terms of this License Agreement and the terms of the
Master Collaboration Agreement, the terms of this License Agreement will
control.

11.17Force Majeure.  Neither Celgene nor Bluebird will be liable for failure of
or delay in performing obligations set forth in this License Agreement (other
than any obligation to pay monies when due), and neither will be deemed in
breach of such obligations, if such failure or delay is due to natural disasters
or any causes reasonably beyond the control of Celgene or Bluebird

38

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

and without the fault or negligence of the Party so failing or delaying;
provided that the Party affected will promptly notify the other of the force
majeure condition and will exert reasonable efforts to eliminate, cure or
overcome any such causes and to resume performance of its obligations as soon as
possible.

11.18Celgene Parties.  The Parties hereby acknowledge and agree that (a) Celgene
Corp is the party to this License Agreement with respect to all rights and
obligations under this License Agreement in the United States, provided that
with respect to payment obligations under this License Agreement, Celgene Corp
is the responsible party with respect to all such payment obligations; (b)
Celgene Europe is the party to this License Agreement with respect to all rights
and obligations under this License Agreement outside of the United States,
provided that with respect to payment obligations under this License Agreement,
Celgene Europe is not a responsible party with respect to any such payment
obligations; and (c) as between Bluebird, on the one hand, and Celgene Corp and
Celgene Europe, on the other, Celgene Corp shall undertake all actions permitted
or required to be taken by Celgene Corp and/or Celgene Europe.

[Remainder of this Page Intentionally Left Blank]

 

39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their respective duly authorized officers as of the License
Agreement Effective Date.

 

bluebird bio, Inc.


By:/s/ Jason F. Cole
(Signature)

Name:Jason F. Cole

Title:Chief Legal Officer

Date:September 28, 2017

 

Celgene  Corporation


By:/s/ Peter N. Kellogg
(Signature)

Name: Peter N. Kellogg

Title:Chief Financial Officer

Date:September 28, 2017

 

Celgene European Investment Company LLC (CEICO)

 

 

By:/s/ Kevin Mello
(Signature)

Name: Kevin Mello

Title:Manager

Date:September 26, 2017 

 

 

 

--------------------------------------------------------------------------------

 

 

Appendix A

Additional Defined Terms

 

“Elected Candidate” means the following Optioned Candidate selected by Celgene
under the Master Collaboration Agreement that specifically targets the Target
Antigen:  [***].

 

 

 

 

--------------------------------------------------------------------------------

 

 

Appendix B

Applicable New In-Licenses

[***]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Appendix C

Applicable Pre-Existing In-Licenses

[***]

 




 

--------------------------------------------------------------------------------

License Agreement

 

 

Appendix D

Target Antigen

 

B cell maturation antigen (BCMA, gene name TNFRSF17)

 

Approved symbol

TNFRSF17

 

Approved name

tumor necrosis factor receptor superfamily, member 17

 

HGNC ID

HGNC:11913

 

Previous symbols & names

BCMA

 

Synonyms

BCM, CD269, TNFRSF13A

 

Locus type

gene with protein product

 

Chromosomal location

16p13.1

 

Gene family

CD molecules

Tumor necrosis factor receptor superfamily

 

HCOP

Orthology Predictions for TNFRSF17

 

--------------------------------------------------------------------------------

 

Appendix E

[Reserved]

 

 

 

 

--------------------------------------------------------------------------------

 

Appendix F

Certain Patents within the Licensed IP Controlled

by Bluebird as of the License Agreement Effective Date

[***]




 

--------------------------------------------------------------------------------

License Agreement

 

Appendix G

Bluebird Agreements

None.

Appendix H

Certain Manufacturing Definitions

“Fully Burdened Manufacturing Costs” means costs to supply applicable
therapeutic ingredients, finished products, related inputs and services (a)
supplied by an unaffiliated Third Party or (b) manufactured directly by
Bluebird; it being understood and agreed that (i) in the case of costs referred
to in clause (a) of this sentence where an unaffiliated Third Party is the
manufacturer, Fully Burdened Manufacturing Costs will equal [***], and (ii) in
the case of costs referred to in clause (b) of this sentence where Bluebird is
the manufacturer, Fully Burdened Manufacturing Costs will equal [***].

 




 

--------------------------------------------------------------------------------

License Agreement

 

Appendix I

Manufacturing and Supply Agreement Terms

 

1.Supply:

 

•

Vector Supply will be governed by the Manufacturing and Supply Agreement.  The
terms of the Manufacturing and Supply Agreement will be consistent with the
terms of Section 2.4 and will include, but will not be limited to, the
following:

[***]

 

•

Quality of the Vector Supplies supplied will be governed by a separate Quality
Service Agreement, to be agreed between the Parties.

2.Forecasts:

 

•

The Supply Agreement will define the conditions for non-binding and binding
forecasts.

 

•

[***]

3.Minimum Supply Quantities:

 

•

[***]

4.Manufacture:

 

•

As indicated in Section 2.4(c)(i) of the License Agreement, Bluebird will
Manufacture Vector Supply in-house or utilize Third Party contract
manufacturers.  Bluebird will have the right to make all necessary decisions
regarding arrangements with Third Party manufacturers, provided that Bluebird
will reasonably consult with Celgene with respect to all such arrangements and
obtain Celgene’s prior written consent, which will not be unreasonably withheld,
conditioned or delayed.

 

•

[***]

5. [***]

 

 

--------------------------------------------------------------------------------

 

Schedule 9.2

Exceptions to Bluebird’s Representations and Warranties in Section 9.2

 

 

 